    Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 1 of 100




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA




RAMONA MATOS RODRIGUEZ,
TATIANA CARBALLO GOMEZ,
FIDEL CRUZ HERNANDEZ,
RUSSELA MARGARITA RIVERO SARABIA,
et al.,
           Plaintiffs,
                                           20-CV-928-JEB
    v.
                                           JURY TRIAL DEMANDED
PAN AMERICAN HEALTH ORGANIZATION,
JOAQUIN MOLINA,
ALBERTO KLEIMAN,
INDIVIDUAL DOES No. 1-10,
et al.,

          Defendants.




         SECOND AMENDED CLASS ACTION COMPLAINT
            Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 2 of 100




INTRODUCTION .......................................................................................................................... 2

JURISDICTION ............................................................................................................................. 6

FACTUAL ALLEGATIONS ....................................................................................................... 10

   PAHO Directed, Controlled, and Profited from the Mais Medicos Program ........................... 10
   Recruitment of Cuban Medical Personnel Under Threats, Coercion, and Fear ........................ 14
   Cuba’s Practice of Human Trafficking to Generate Foreign Currency Is Well-Documented .. 17
   PAHO’s Knowing Participation in the Forced Labor and Human Trafficking Enterprise ....... 21
   Defendants Molina and Kleiman, and Other PAHO Officials, Conspired with Officials from
   Brazil and Cuba to Create and Implement the Illegal Mais Medicos Enterprise ...................... 23
   PAHO’s Actions Are Internationally Wrongful Acts For Which There is No Immunity ........ 32
   Experiences of Individual Plaintiffs .......................................................................................... 42
      Dr. Ramona Matos Rodriguez ............................................................................................... 42
      Dr. Tatiana Carballo Gomez ................................................................................................. 49
      Drs. Russela Margarita Rivero Sarabia & Fidel Cruz Hernandez ..................................... 53
CLASS ACTION ALLEGATIONS ............................................................................................. 57

COUNT I: VIOLATION OF 18 U.S.C. § 1589 & § 1590
TRAFFICKING VICTIMS PROTECTION ACT ........................................................................ 61
COUNT II: VIOLATION OF 18 U.S.C. § 1962
RACKETEERING INFLUENCED AND CORRUPT ORGANIZATIONS ACT ...................... 65


                                                       INTRODUCTION

          1.         Defendant, Pan American Health Organization (“PAHO”), has collected over $75

million since 2013 by enabling, managing, and enforcing illegal human trafficking of Cuban

medical professionals in Brazil. Defendants Kleiman and Molina are current PAHO officials who

conspired with other Individual Doe Defendants, including other PAHO officials, and

governmental ministers from Cuba and Brazil, to create the program adopted and ratified by PAHO

to enable, manage, and enforce illegal human trafficking of Cuban medical professionals in Brazil.

Plaintiffs are Cuban physicians who were victims of human trafficking by PAHO and who were

                                                                     2
           Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 3 of 100




paid only a fraction—10% or less—of the fees the Brazilian Government paid PAHO for their

services, while PAHO paid at least 85% to the Cuban government, and retained a brokerage fee of

5% for itself.       PAHO, by participating in human trafficking between Cuba and Brazil, is

responsible for compensating Plaintiffs for the full amount paid by Brazil for their services, and

for other damages.

          2.       In 2018, and for several years leading up to 2018, Cuba generated at least $8 billion

every year from “medical missions” in which the government “exports” doctors and other health

care workers to foreign countries. Foreign labor missions comprise the largest single element—

over 50%—of the Cuban national budget.1 However, Cuba’s generation of these astronomical

sums is achieved through practices universally condemned and outlawed under international law

proscribing exploitation of forced labor and human trafficking. Cuba’s medical mission program:

               •   “recruits” participants under threat of harsh social, economic, political, personal,
                   reputational, and legal repercussions;

               •   separates the workers from their families;

               •   refuses to inform them where they will be sent and what work they will perform;

               •   restricts their freedom of movement;

               •   pays the workers a fraction of the total sums paid by the host country for their work;

               •   and, in many cases, withholds a portion of their wages until they return to Cuba.

    In Brazil, the Cuban medical professionals were overseen by Cuban security and intelligence

    personnel employed by PAHO.

          3.       The employment of Cuban doctors in Brazil was organized, administered, and

enforced by the Governments of Cuba and Brazil and the Pan American Health Organization.


1
 For the 2011-2015 time period, tourism generated approximately $2.8 billion annually to
Cuba’s treasury.
                                                     3
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 4 of 100




PAHO officials, including the individual Defendants, were and are aware that the enterprise

violated international laws against forced labor and human trafficking. PAHO entered into

agreements with a private entity called the Sociedad Mercantil Comercializadora de Servicios

Medicos Cubanos S.A. (“CSMC”), to carry out trafficking of Cuban medical personnel in Brazil.

       4.      PAHO knowingly provided, obtained, and profited from the forced labor and

trafficking of more than 10,000 Cuban doctors and medical and health care professionals in Brazil

between 2013 and 2018.2 An estimated 3,500 of the Cuban doctors, most of whom were granted

humanitarian parole by the U.S. Department of Homeland Security, now reside in the United

States, with the largest number—some 1,500—in South Florida.

       5.      Plaintiffs Ramona Matos Rodriguez, Tatiana Carballo Gomez, Fidel Cruz

Hernandez, and Russela Margarita Rivero Sarabia are native-born Cuban physicians who worked

in Brazil in the Mais Medicos Program between 2013 and 2017. Plaintiffs were selected by the

Cuban government to participate in a “patriotic” medical mission to Brazil, and understood that

refusing the assignment would have subjected them to harsh political, social, professional,

personal, and legal recriminations, including direct and implied threats of physical force or

imprisonment against themselves and their relatives.      Plaintiffs were not provided with any

information about the areas of Brazil to which they would be sent, nor what medical services they

would be expected to provide. They were not allowed to negotiate the terms of their employment

agreements, but given a form agreement to sign the day before they were sent to Brazil. Plaintiffs’




2
  Throughout this Complaint, the phrase “Cuban doctors” and “Cuban medical professionals,”
and/or “Cuban doctors and medical personnel” and “Plaintiffs” are used interchangeably, and
encompass the Cuban trafficking victims who are the putative class members in this case.
Similarly, the phrases “PAHO,” “Defendants,” “PAHO and the individual Defendants,” are used
interchangeably to encompass the entity and individuals against whom this action is brought,
unless specifically stated otherwise.
                                                4
         Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 5 of 100




contracts were countersigned by the same private corporation, the Sociedad Mercantil Cubana

Comercializadora de Servicios Medicos Cubanos, S.A. (“CSMC”), which entered into a contract

with PAHO to administer and enforce the Cuban government’s terms of employment of Plaintiffs.

In addition to receiving training in Portuguese, Plaintiffs were trained to indoctrinate the people

they would serve in Brazil with pro-Cuban political propaganda. In Brazil, Plaintiffs and the other

Cuban doctors were continuously surveilled by Cuban intelligence service members employed by

PAHO.

        6.     Nothing in PAHO’s Constitution authorizes it to become a broker—for a fee—of

medical services between a private entity and Brazil (or any other country), much less to profit

from a scheme to exploit trafficked Cuban workers under conditions that violate international

human rights laws and U.S. law. PAHO’s actions in violation of its Constitution, as well as U.S.

law, international law, and UN mandates, treaties, agreements, and protocols, render its actions

ultra vires, and disqualify PAHO from any and all immunities or other protections it might claim

apply under its Constitution and U.N. agreements and protocols. In addition, under binding

international agreements, PAHO, an international organization that engaged in internationally

wrongful acts, is obligated to compensate Plaintiffs and all similarly situated Cuban doctors for

the difference in sums paid to Plaintiffs and the other Cuban doctors, on the one hand, and the full

amounts Brazil paid PAHO for their services, on the other, and other damages as well. Under

these agreements, PAHO has waived all immunities and is subject to this Court’s jurisdiction for

the purpose of enabling Plaintiffs to obtain compensation for PAHO’s profiting from forced labor.

Similarly, the individual Defendants’ intentional and illegal actions disqualify them from any

possible immunity arguments.




                                                 5
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 6 of 100




       7.       Plaintiffs have filed this lawsuit as a class action on behalf of themselves and others

similarly situated under the U.S. Trafficking Victims Protection Act, 18 U.S.C. § 1859, et seq., the

Racketeering Influenced and Corrupt Organizations (RICO) Act, 18 U.S.C. § 1962, et. seq., and

other applicable international laws, to recover the remaining portion of the compensation Brazil

paid PAHO for their services, and for other damages, including treble damages under RICO.

Plaintiffs specifically reserve the right to add additional named individual Plaintiffs and defendants

as warranted.



                                         JURISDICTION

       8.       Plaintiff Ramona Matos Rodriquez is a resident of Miami, Florida.             Plaintiff

Tatiana Carballo Gomez is a resident of Kentucky. Plaintiffs Fidel Cruz Hernandez, and Russela

Margarita Rivero Sarabia are residents of Texas.

       9.       This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C.

§1330, §1331, 28 U.S.C. §1605, 28 U.S.C. §1595, and 18 U.S.C. §1964. The Court has personal

jurisdiction over Defendant PAHO pursuant to Fed. R. Civ. P. 4(k)(1)(A) and (D), and under 18

U.S.C. §1965(d) and 28 U.S.C. §1330(b). First, Defendants PAHO, Molina, Kleiman, and Does

1-10 are subject to personal jurisdiction under 18 U.S.C. §1965(d), because they conducted an

enterprise through a pattern of racketeering activity (forced labor and human trafficking as defined

under 18 U.S.C. §1589 and §1590), and are subject to service in any judicial district in which they

are found, and to personal jurisdiction in this Court based on their aggregate contacts with the

United States. PAHO is headquartered in Washington, D.C., and processed over $1.5 billion from

Brazil through its Washington, D.C. bank accounts, and conducts research, service and




                                                  6
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 7 of 100




development activities in South Florida.3 Defendants Molina and Kleiman, who are both PAHO

employees or officials, reside permanently or part-time in Washington, D.C., and knowingly

engaged in and benefited financially from a criminal enterprise to traffic Plaintiffs and other Cuban

doctors in Brazil, and possibly to violate the U.S. Embargo with Cuba.4 Second, PAHO is subject

to personal jurisdiction under 28 U.S.C. §1330(b) because this Court has jurisdiction over

Plaintiffs’ claims under the Foreign Sovereign Immunities Act (FSIA) waiver, commercial

activities, and international takings exceptions, 28 U.S.C. §1605(a)(1)-(3); 22 U.S.C. §288a; Jam

v. International Fin. Corp., 139 S. Ct. 7592 (2019).

       10.     Venue is proper in this Court under 28 U.S.C. § 1391(f).

       11.     Defendant PAHO is affiliated with the World Health Organization (WHO), the

Organization of American States (OAS), and the United Nations (UN). According to its website,

“PAHO wears two institutional hats: it is the specialized health agency of the Inter-American

System and also serves as Regional Office for the Americas of the World Health Organization

(WHO), the specialized health agency of the United Nations.” PAHO is a “public international

organization entitled to enjoy the privileges, exemptions, and immunities conferred by the

International Organizations Immunities Act of 1945” 5 (“IOIA,” codified at 22 U.S.C. § 288). Such

organizations enjoy “the same immunity from suit and every form of judicial process as is enjoyed

by foreign governments.”6




3
  See Republic of Panama v. BCCI Holdings (Luxembourg) S.A., 119 F.3d 935, 947 (11th Cir.
1997).
4
  On information and belief, there is reason to believe PAHO violated the Cuban Embargo, i.e.
U.S. Cuban Assets Control Regulations, 31, C.F.R. Part 515, because it appears PAHO
processed transactions through the U.S. or U.S. financial institutions to Cuba without obtaining
proper authorization.
5
  Executive Order 10864, 1960 WL 66346 (Pres.).
6
  22 U.S.C. §288(b).
                                                 7
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 8 of 100




       12.      Foreign governments and international organizations can lose their immunity under

exceptions set forth in 28 U.S.C. § 1605:

       §1605. General exceptions to the jurisdictional immunity of a foreign state:

              (a) A foreign state shall not be immune from the jurisdiction of courts of
       the United States or of the States in any case –

                        (1) in which the foreign state has waived its immunity either
                explicitly or by implication, notwithstanding any withdrawal of the waiver
                which the foreign state may purport to effect except in accordance with the
                terms of the waiver;

                        (2) in which the action is based upon a commercial activity carried
                on in the United States by the foreign state, or upon an act performed in the
                United States in connection with a commercial activity of the foreign
                country elsewhere; or upon an act outside the territory of the United States
                in connection with a commercial activity of the foreign state elsewhere and
                that act causes a direct effect in the United States;

                        (3) in which rights in property taken in violation of international law
                are in issue and that property or any property exchanged for such property
                is present in the United States in connection with a commercial activity
                carried on in the United States by the foreign state, . . . .

       13.      PAHO is subject to this Court’s jurisdiction under the waiver, commercial

activities, and property-taken-in-violation-of-international-law exceptions to the FSIA, 28 U.S.C.

§ 1602-1605.7

       14.      This Court has jurisdiction over this case under 28 U.S.C. §1605(a)(1) because

PAHO has waived any immunities under applicable United Nations rules and protocols and other

international agreements. PAHO’s actions in violation of its Constitution and binding international

agreements render its actions ultra vires, and disqualify PAHO from any UN-sourced or other

immunity. Further, UN rules and protocols and other binding sources of international law,



7
  See Jam v. International Fin. Corp., 139 S. Ct. 7592 (2019) (resolving circuit split and holding
that under the IOIA, international organizations are subject to the same immunity exceptions as
foreign governments under the Foreign Sovereign Immunities Act.).
                                                  8
         Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 9 of 100




including Protocol P029 and the Articles on the Responsibility of International Organizations,

affirmatively and expressly waive immunity for PAHO by mandating that PAHO must compensate

Plaintiffs and other Cuban medical professionals for international wrongful acts, i.e. acts in

violation of international law. The Draft Articles (DARIO) also require the United States to

enforce the obligations thereunder, including ensuring jurisdiction in U.S. courts for the

enforcement of PAHO’s obligations under international law and U.S. law.

       15.     This Court has jurisdiction over this case under 28 U.S.C. § 1605(a)(2) because

PAHO’s participation in the Cuba-Brazil-CSMC Mais Medicos Program falls under the

commercial activity exception to foreign sovereign immunity. PAHO’s participation in creating

the Mais Medicos program, and in making policy, management, and enforcement decisions, and

in receiving and depositing hundreds of millions of dollars in U.S. bank accounts every year since

2013, constitute (a) commercial activity carried on in the United States; (b) acts performed in the

United States in connection with a commercial activity outside of the U.S.; and (c) acts outside the

territory of the United States in connection with PAHO’s commercial activity elsewhere that

causes a direct effect in the U.S., i.e. receiving and depositing over $1.5 billion and retaining in

excess of $75 million for itself in Washington, D.C. bank accounts, of illegally obtained money

from Brazil.

       16.     This Court has jurisdiction over this case under 28 U.S.C. § 1605(a)(3) because

PAHO’s and the other Defendants’ participation in trafficking of Plaintiffs’ labor constitutes the

taking of Plaintiffs’ property, i.e. their labor and wages, in violation of international law, and was

conducted in connection with PAHO’s commercial activity in the United States, its receiving and

depositing over $1.5 billion in fees from Brazil, and its retaining in excess of $75 million for itself

in Washington, D.C. bank accounts.



                                                  9
       Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 10 of 100




                                 FACTUAL ALLEGATIONS

PAHO Directed, Controlled, and Profited from the Mais Medicos Program

       17.     Headquartered in Washington, D.C., Defendant PAHO’s “fundamental purposes”

are “to promote and coordinate efforts of the countries of the Western Hemisphere to combat

disease, lengthen life, and promote the physical and mental health of the people.”8 The PAHO

Constitution limits the organization’s income to “annual contributions from Member

Governments” (such as the United States) and extraordinary contributions for general expenses

and specific purposes from Member Governments in addition to their annual quota contributions.

PAHO may also accept and administer donations and bequests to the organization provided that

any conditions attached to such donations or bequests are consistent with the purposes and policies

of the organization.9 PAHO also receives funds directly from the United Nations.10

       18.     Contrary to its constitutional authority, PAHO became the creator, manager, and

enforcer of the enterprise through which Cuba shipped medical professionals to Brazil under

conditions constituting human trafficking under international law and U.S. law.        PAHO is a

signatory to an agreement between Brazil and a private corporation, the Sociedad Mercantil

Comercializadora de Servicios Medicos Cubanos SA (“CSMC”) to enforce the obligations of

Cuban doctors to the CSMC and to Brazil under an instrument titled “Technical Cooperation

Agreement Between the Ministry of Public Health of the Republic of Cuba and the Pan American

Health Organization/World Health Organization for Expanded Access by the Brazilian Population

to Primary Health Care.” The implementing agreements, which include several amendments,

called for Brazil to make payment to PAHO’s Citibank account in Washington, D.C. Pursuant to


8
 PAHO Constitution, Art. 1.
9
 PAHO Constitution, Art. 24, 25.
10
   The United States Treasury provides over 50% of PAHO’s budget as a member nation. The
U.S. also provides substantial additional amounts of PAHO funding through its UN dues.
                                                10
       Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 11 of 100




these agreements, PAHO collected hundreds of millions of dollars every year from Brazil and it

remitted 85% to Cuba, paid 10% or less to the doctors, and kept 5% for itself. Since 2013, PAHO

collected and retained more than $75 million in fees, and remitted more than $1.3 billion to Cuba

which it received from Brazil for the forced labor and trafficking of Plaintiffs and other Cuban

doctors. In contrast, doctors from Brazil and other countries who provided the same services in

the same locations received 100% of the amounts paid by the Brazilian Government.

       19.      PAHO and the other Defendants were aware PAHO was acting in violation of its

own Constitution, Brazilian law, and international law. For example:

             a) PAHO executed a commercial contract with a private corporation, the
                CSMC, and engaged in a commercial business outside its authority under
                PAHO’s own constitution, WHO rules, and international law.

             b) When the official Brazilian Court of Audit raised questions about the
                legality of PAHO’s payments to Cuba, PAHO refused to provide the
                auditors any documentation supporting its payments to Cuba or to CSMC,
                and PAHO has refused to provide that documentation to this day.

             c) PAHO has consistently, to this day, denied that it entered into any
                agreement to compensate Cuba for the services of the Cuban medical
                professionals in Brazil. These denials are false. In June of 2012, PAHO
                entered into an agreement with the Government of Cuba that calls for
                PAHO “[t]o facilitate international cooperation, which is compensated
                and at the same time, based on solidarity, the South-South cooperation, and
                the triangulation in health care cooperation and the moving of
                resources.”11 That is, PAHO agreed to “triangulate” health care services
                between Cuba and another entity, for compensation. The other entity was
                Brazil. When the U.S. State Department and the OAS asked PAHO’s
                leadership about this document, PAHO denied its existence.12



11
  The agreement is titled “Nota Estrategica, Cooperation Tecnica Entre La OMS/OPS Y La
Republica de Cuba 2012-2015 (extendida al 2017)” (Translation: “Strategic Note – Technical
Cooperation Between the WHO/PAHO and the Republic of Cuba 2012-2015 (extended to
2017)).
12
  PAHO also refused to provide the Strategic Note to the Brazilian Court of Audit, despite the
Court’s direct request for all documents supporting the transfer of money from PAHO to Cuba.


                                                11
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 12 of 100




             d) The Brazilian Court of Audit found that Brazil’s pay discrimination
                between the Cuban doctors such as Plaintiffs and the non-Cuban Mais
                Medicos participants violated (i) Article 5 of the Brazilian Constitution, and
                (ii) the WHO Global Code of Practice for International Recruitment of
                Health Professionals.13

             e) When Cuban medical professionals filed discrimination actions in Brazilian
                courts—because they were being paid less than non-Cuban doctors for the
                same work in Brazil— and those courts held that the arrangement violated
                the Isonomy (Equality) principle of Article 5 of the Brazilian Constitution
                and other Brazilian laws, PAHO representatives pressured the Brazilian
                Attorney General to intervene and shut down, or divert, the court cases
                brought by Cuban doctors. This threat was delivered by a senior PAHO
                official to Brazil’s Minister of Health in Washington, D.C.

             f) PAHO’s official independent external auditor, the Tribunal De Cuentas De
                España, recommended that PAHO establish a financial reserve to account
                for possible financial liabilities from the Mais Médicos Program.

       20.      Meeting notes demonstrate that PAHO and the other Defendants were aware PAHO

was acting in violation of its own Constitution, Brazilian law, and international law. On February

9 and 10, 2017, Defendant Molina convened a “Tripartite Meeting” with officials from Cuba,

Brazil, and PAHO at the Agency Offices of the Pan American Health Organization in Havana,

Cuba. Molina “transmitted the message of PAHO Director Dr. Clarissa F. Etienne, who was aware

of the working agenda of this Tripartite Meeting and who reaffirmed the commitment to the Mais

Médicos Program.”

       21.      Cuba’s Vice Minister of Health, Dr. Marcia Cobas, raised Cuba’s concerns about

the Cuban doctors’ lawsuits in Brazil. These lawsuits claimed the doctors were being denied their

rights under the Brazilian Constitution to equal treatment as foreign workers. She admitted that



13
  Article 4.4 of the World Health Organization (WHO) Global Code of Practice on the
International Recruitment of Health Personnel, clearly binding on PAHO, provides: “Migrant
health personnel should be hired, promoted and remunerated based on objective criteria, such as
levels of qualification, years of experience and degrees of professional responsibility on the basis
of equality of treatment with the domestically trained health workforce.”

                                                  12
       Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 13 of 100




such claims had never been made before in any of the other countries using Cuban doctors, and

that the enforcement of such rules would undermine Cuba’s medical missions program. According

to the meeting Minutes:

        Vice Minister Marcia Cobas stated that the lawsuits are a delicate issue; it is the
       first time this problem has arisen in more than 50 years of medical cooperation
       overseas and it constitutes a risk to the continuity of the program because of the
       legal guarantees that the States must offer when complying with the international
       treaties to which they are parties, which will constitute a negative precedent for the
       Brazilian Government. The doctors working in the cooperation program are Cuban
       citizens and they sign a three-year contract. At the end of the mission, they are
       supposed to reassume their work in the Cuban Health System.

       [Vice Minister Marcia Cobas further stated that] the Cuban doctors are covered by
       Cuban labor and administrative law, which is why this issue cannot be settled
       through Brazilian legal mechanisms. In addition, once a doctor abandons the
       program, he or she is removed from the Cuban National Health System. Based on
       the international agreements signed among the Parties, the doctors cannot be hired
       individually by Brazilian institutions. We feel that the Brazilian Government must
       file a high impact lawsuit to encourage a guarantee of the international obligations
       it assumed under these agreements, since Cuba will not agree to comply with any
       such court orders, because they are a violation of national sovereignty. The lawsuits
       filed by the Cuban doctors in Brazil are not legitimate and they can lead to the
       dismantling of the program.

       22.    The Cubans, the Brazilians, and the PAHO officials in attendance all agreed that it

was up to PAHO to eliminate the doctors’ legal challenges demanding equality of treatment.

PAHO’s legal counsel, Ms. Heidi Jimenez, attending the meeting in person, expressly undertook

to take whatever steps were necessary to block the Cuban doctors from seeking equality of

treatment in the Brazilian courts, and agreed to treat Cuba’s and Brazil’s “sovereign agreements”

as superseding PAHO/WHO rules, Brazilian law, and international law. According to the Minutes:


       Dr. Wellington Mendes, the representative of the Brazilian Ministry of Health,
       stated that the Executive Branch is in total agreement with compliance with the
       Mais Medicos Program agreements, to such an extent that this was the first item on
       the agenda, and they are committed to finding a solution to this situation, but he
       explained that the three Branches in Brazil (Executive, Judicial, and Legislative)
       are independent one of the other. So, MINSA [Brazilian Ministry of Public Health]

                                                13
          Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 14 of 100




         has asked for an answer from MINSAP [Cuban Ministry of Public Health] and
         PAHO, because otherwise, it would be obligated by force of the law to comply with
         the lawsuits, which is what the Brazilian government does not want to do, since it
         would create a very dangerous precedent for the continuity of the Program.

         PAHO/Washington’s legal counsel Dr. Heidi Jimenez, reported on PAHO’s
         responsibility to all of the Member States and their sovereignty. PAHO has worked
         jointly with Cuba and Brazil on the continuity of the agreements and in defense of
         the Program.
                 ....
         The Vice Minister [of the Cuban Health Ministry, Marcia Cobas] confirmed that
         the response to the legal proceedings in Brazil would have to come through PAHO.

         Dr. Wellington Mendes asked PAHO to officially submit a response to support the
         defenses of the Brazilian Ministry of Health insofar as the Judicial Branch was
         concerned, considering the serious risk that these lawsuits could pose in personal
         penalties by way of the restriction of the freedom of the program’s executives at
         the Brazilian Ministry of Health.

         Dr. Heidi Jimenez then promised, on behalf of PAHO, to prepare a response [and]
         present it to the Brazilian Ministry of Foreign Affairs in order to enforce the
         international obligations of all of the Parties.14



Recruitment of Cuban Medical Personnel Under Threats, Coercion, and Fear

         23.    Plaintiffs and other Cuban doctors and medical personnel were recruited for the

Mais Medicos program under political pressure, threats to their economic well-being, threats

against their family members, and other forms of intimidation.

         24.    Plaintiffs and other Cuban doctors and medical personnel understand that in Cuba’s

totalitarian society, their refusal to join any “revolutionary mission abroad” is considered by

authorities as a lack of revolutionary commitment that automatically marks the person as

politically “unreliable and dangerous.” From that point on, the individual understands he or she

would face continuous reprisals. The Cuban state controls economic and educational institutions,



14
     Minutes of Brazil-Cuba-PAHO/OMS Tripartite Meeting, February 9 and 10, 2017, at 1-3.

                                                14
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 15 of 100




so refusing the “voluntary” mission results in demotions, denials of promotions, refusals to hire,

and denial of the required authorization to work as self-employed. Cuban law includes a provision

on “idoneidad”—i.e.,whether the applicant holds correct political views—and this law allows

employers to deny jobs if the applicant, in the employer’s view, does not meet revolutionary i.e.

political integration – and “correct” – ideological standards. Risks from the government include

direct and implied threats of physical force or imprisonment against themselves and their relatives.

       25.      Plaintiffs, and other Cuban doctors and medical professionals who were selected to

participate in international medical missions such as the Mais Medicos program, do not sign a free-

market business contract based on consent.

       26.      When Cuban doctors “agree” to join the revolutionary medical mission, they are

not informed of the country they will be sent to, the length of absence from Cuba, or the

“incentives,” i.e. salary and other forms of compensation they might receive upon return to Cuba.

The Cuban government also strictly limits the medical professionals’ ability to bring members of

their family to accompany them in the foreign country.

       27.      Plaintiffs, and other Cuban doctors in the Mais Medicos program, were subjected

to many other restrictions that violate international labor laws. These include:

             a) Rather than allow the medical professionals to use their Cuban passports,
                the Cuban government created a special travel document limited to travel
                between Cuba and Brazil.

             b) Plaintiffs and their colleagues were informed that any movements within
                the country must be approved by a “minder” or “assessor” or “advisor,” who
                is planted among the working Cuban doctors by the Cuban government.
                Invariably, this minder was not a doctor, a paramedic, or other medical
                professional, but a Cuban intelligence official; in recent years, they worked
                for PAHO.




                                                 15
       Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 16 of 100




           c) Plaintiffs and other Cuban doctors were instructed to collect political
              intelligence and to campaign among the local population in favor of the
              Brazilian political parties supported by Cuba.15

           d) Plaintiffs and other Cuban doctors were expected to regroup as military
              units if ordered to do so, for example, to defend a foreign government
              favorable to Cuba in the event of a coup or political crisis. In Cuba it is
              mandatory, in order to obtain a medical degree, to pass an intense military
              training program that would enable the future doctors to play a dual role as
              a physician and soldier in their missions abroad.

           e) Plaintiffs and other Cuban doctors in Brazil were not informed that their
              salaries are a small fraction of what Brazil paid PAHO for their services,
              and that non-Cuban doctors who perform the same work are paid the full
              amount by Brazil. Nor were Plaintiffs informed that 85% of the sums paid
              by Brazil for their services is paid to the Cuban government.

           f) Plaintiffs and other Cuban doctors in Brazil were not informed in advance
              that a portion of their compensation would be withheld and deposited into
              a bank account in Cuba. Nor were they informed that under Cuban law, if
              they “abandon” the mission, they would be precluded from recovering those
              sums deposited in the Cuban bank accounts. Under regulations issued by
              the Ministry of Public Health in Cuba (MINSAP) those who “abandoned”
              a mission and are interested in visiting Cuba have to wait eight years to do
              so. This eight-year period mirrors the period of time under Cuban law after
              which a bank account is deemed dormant and forfeited. Therefore, under
              the Mais Medicos program, administered by PAHO, it is (and was)
              impossible for Cuban doctors whose wages were paid into Cuban bank
              accounts, and who came to the U.S. under the Cuban Medical Professional
              Parole Program, to collect those sums.

15
   Cuba’s use of its “medical missions” for political and intelligence-gathering purposes is well-
documented. See, e.g., Nicholas Casey “‘It Is Unspeakable’: Maduro Used Cuban Doctors to
Coerce Venezuela Voters,” THE NEW YORK TIMES, March 17, 2019, available at
https://www.nytimes.com/2019/03/17/world/americas/venezuela-cuban-doctors.html (According
to one Cuban doctor, “his Cuban and Venezuelan superiors told him to use the oxygen as a
political weapon … to be doled out closer to the election, part of a national strategy to compel
patients to vote for the government.” Cuban doctors “were told to go door-to-door in
impoverished neighborhoods, offering medicine and warning residents that they would be cut off
from medical services if they did not vote for Mr. Maduro or his candidates.”);
see also “Cubanos en Bolivia quemaron títulos falsos” LA PRENSA DEL TACHIRA, January 10,
2020 (reporting that Bolivian Minister of Communications Roxana Lizárraga announced that
“many members of the medical brigade that arrived from Cuba were not doctors” but were
working in “indoctrination and also intelligence.” A raid by the Bolivian national police
discovered half-burned false medical degrees in the dwellings of the Cuban team, which had
been paid more than $147 million for its services.).
                                               16
       Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 17 of 100




             g) Defendants Molina, Kleiman, Does No. 1-10, and other PAHO officials
                were and are aware that the Plaintiffs and other Cuban doctors were
                subjected to the foregoing violations of their rights under the U.S.
                Trafficking Victims Protection Act, Brazilian law, international law, and
                PAHO and WHO rules.


Cuba’s Practice of Human Trafficking to Generate Foreign Currency Is Well-Documented

       28.      Information about Cuba’s totalitarian government, its repressive central controls

and suppression of individual liberties, and its practice of exporting Cuban laborers in foreign

missions in violation of international law, has been a matter of public record for many years. The

U.S. State Department consistently reports that Cuba is a totalitarian government and brutal

violator of human rights.      For example, the State Department’s 2016 Executive Summary

explains:

                 Cuba is an authoritarian state led by Raul Castro, who is president of the
                 Council of State and Council of Ministers, Communist Party (CP) first
                 secretary, and commander in chief of security forces. The constitution
                 recognizes the CP as the only legal party and the leading force of society
                 and of the state. The government conducted the April 2015 municipal
                 elections with relative administrative efficiency, but they were neither free
                 nor fair; a CP candidacy commission prescreened all candidates and the
                 government treated non-CP candidates differently.

                 The national leadership, including members of the military, maintained
                 effective control over the security forces.

                 The principal human rights abuses included the abridgement of the ability
                 of citizens to choose their government; the use of government threats,
                 physical assault, intimidation, and violent government-organized counter
                 protests against peaceful dissent; and harassment and detentions to prevent
                 free expression and peaceful assembly.

                 The following additional abuses continued: harsh prison conditions;
                 arbitrary, short-term, politically motivated detentions and arrests; selective
                 prosecution; denial of fair trial; and travel restrictions. Authorities
                 interfered with privacy by engaging in significant monitoring and
                 censoring of private communications. The government did not respect
                 freedoms of speech and press, restricted internet access, maintained a

                                                  17
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 18 of 100




                monopoly on media outlets, circumscribed academic freedom, and
                maintained some restrictions on the ability of unregistered religious groups
                to gather. The government refused to recognize independent human rights
                groups or permit them to function legally. In addition, the government
                continued to prevent workers from forming independent unions and
                otherwise exercising their labor rights.

                Government officials, at the direction of their superiors, committed most
                human rights abuses. Impunity for the perpetrators remained widespread.16

The State Department’s 2016 Report on Cuba’s human rights record is attached to this Complaint

as Exhibit 1, and incorporated herein.

       29.     Plaintiffs and other Cuban doctors have no freedom of choice in deciding whether

to participate in a medical mission. They are justified in their fear that they and their family

members will suffer personal and professional recriminations if they do not participate in the

mission, and if they fail to abide by the Cuban government’s rules while working in the mission.

These rules are enforced by surveillance and discipline (e.g. threats of deportation), to control the

doctors’ freedom of movement and freedom of thought in Brazil (or any foreign country).

       30.     The U.S. State Department Office to Monitor and Combat Trafficking in Persons

has documented that Cuba’s medical missions abroad constitute forced labor. In 2017, for

example, the Office stated:

                The Government of Cuba does not fully meet the minimum standards for
                the elimination of trafficking; however, it is making significant efforts to
                do so. . . . [In 2017] the government did not demonstrate increasing [anti-
                trafficking] efforts compared to the previous reporting period. The penal
                code does not criminalize all forms of human trafficking. The
                government did not prohibit forced labor, report efforts to prevent
                forced labor domestically, or recognize forced labor as a possible issue
                affecting its nationals in medical missions abroad. 17

16
  U.S. Department of State, Bureau of Democracy, Human Rights and Labor, Country Reports
on Human Rights Practices for 2016, https://www.state.gov/documents/organization/265790.pdf
17
  Emphasis added. The Report’s reference to “significant efforts” to eliminate trafficking
pertains specifically to curbing sex trafficking, not Cuba’s foreign medical or other labor export
programs, which Cuba has taken no steps to curtail.
                                                 18
       Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 19 of 100




The State Department’s 2017 report added:

               The government is the primary employer in the Cuban economy, including
               in foreign medical missions that employ more than 84,000 workers in more
               than 67 countries, including Bolivia, Brazil, Colombia, and Venezuela.
               These medical missions constitute a significant source of Cuban
               government income.

               Some participants in foreign medical missions as well as other sources
               allege that Cuban officials force or coerce participation in the program; the
               government has stated the postings are voluntary, and some participants
               also have stated the postings are voluntary and well paid compared to jobs
               within Cuba. The Cuban government acknowledges that it withholds
               passports of overseas medical personnel in Venezuela due to security
               concerns; the government provided ID cards to such personnel in place of
               passports. There are also claims about substandard working and living
               conditions in some countries.

               In the past, there have been claims that Cuban authorities coerced
               participants to remain in the program, including by allegedly withholding
               their passports, restricting their movement, using “minders” to monitor
               participants outside of work, or threatening to revoke their medical licenses
               or retaliate against their family members in Cuba if participants leave the
               program. 18

       31.     In 2019, the State Department Trafficking In Persons (TIPS) Report was even more

explicit in describing Cuba’s medical missions as human trafficking, and the Department

downgraded Cuba’s human-trafficking compliance status to Level 3, the least-compliant level:

               According to statements from government officials, the government
               employed between 34,000-50,000 healthcare professionals in more than 60
               countries in Africa, the Americas, Asia, the Middle East, and Portugal in
               foreign medical missions through contracts with foreign governments and,
               in some countries, with international organizations serving as
               intermediaries.




18
   2017 Trafficking in Persons Report, page 4. The State Department’s note that “some
participant[s]” say the posting is “voluntary” ignores that Articles 3(a) and (b) of the Palermo
Protocols establish that where threats of force, coercion, fraud, deception, and the abuse of power
are employed, as Plaintiffs here allege, “the consent of a victim of trafficking in persons to the
intended exploitation shall be irrelevant.” The same applies for 2019. See footnote 19.
                                                19
          Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 20 of 100




                 In November 2018, Cuba ended the five-year-old “Mais Medicos” medical
                 mission program in Brazil, which was facilitated by a UN-affiliated
                 organization, following demands from Brazil’s then president-elect to
                 improve the treatment and employment conditions of Cuban healthcare
                 professionals after allegations of coercion, non-payment of wages,
                 withholding of passports, and restrictions on their movement.

                 In November 2018, Cuban healthcare workers filed a class action in the U.S.
                 District Court Southern District of Florida under the Trafficking Victims
                 Protection and the Racketeering Influenced and Corrupt Organization Acts
                 alleging the Cuban government profited from the export of healthcare
                 professionals; the case remains pending. In Brazil, the Cuban government
                 collected revenue for each professional’s services and paid the worker a
                 fraction of the revenue depositing a large percentage of the worker’s wages
                 in an account in Cuba only accessible upon completion of the mission and
                 return to Cuba. The Cuban government collected approximately 7.2 billion
                 pesos ($7.2 billion) in annual revenue from the export of services, including
                 foreign medical missions in 2017.

                 Some participants in foreign medical missions as well as other sources
                 allege Cuban officials force or coerce participation in the program; the
                 government has stated the postings are voluntary, and some participants
                 also have stated the postings are voluntary and well-paid compared to jobs
                 within Cuba. Observers report the government does not inform participants
                 of the terms of their contracts, making them more vulnerable to forced labor.
                 The Cuban government acknowledges that it withholds passports of
                 overseas medical personnel in Venezuela; the government provided
                 identification cards to such personnel.

                 Some Cuban medical personnel claim they work long hours without rest
                 and face substandard working and living conditions in some countries,
                 including a lack of hygienic conditions and privacy. Observers note Cuban
                 authorities coerced some participants to remain in the program, including
                 by withholding their passports, restricting their movement, using “minders”
                 to conduct surveillance of participants outside of work, threatening to
                 revoke their medical licenses, retaliate against their family members in
                 Cuba if participants leave the program, or impose criminal penalties, exile,
                 and family separation if participants do not return to Cuba as directed by
                 government supervisors.19

          32.    On September 30, 2019, the U.S. State Department imposed visa restrictions under

the Immigration and Nationality Act Section 212(a)(3)(C) on Cuban officials “responsible for



19
     State Department 2019 Trafficking in Persons Report for Cuba, at 162-164.
                                                  20
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 21 of 100




certain exploitative and coercive labor practices as part of Cuba’s overseas medical missions

program.”20 In support of these restrictions, the Department found that “[p]rofiting from the work

of the Cuban doctors has been the decades-long practice of the Castros.” It further found that the

practices in the medical missions “include requiring long work hours without rest, meager wages,

unsafe housing, and restricted movement.” Finally, it found that “[t]he regime has also withheld

passports[,] surveilled some doctors outside of work[, and] . . . compelled some Cuban doctors to

use medical care as a political tool by providing care in exchange for pledges of loyalty.”



PAHO’s Knowing Participation in the Forced Labor and Human Trafficking Enterprise

       33.     PAHO knowingly participated in and financially benefited from the Mais Medicos

enterprise despite its integral reliance on Cuba’s well-known human trafficking and forced labor

practices in Brazil, and despite the venture’s violation of Brazilian and WHO rules requiring equal

treatment of physicians doing the same work, and despite being warned about its potential liability

to compensate the Cuban doctors for treating them unequally.

       34.     On August 23, 2013, the Brazilian Government Court of Audit (similar to the U.S.

GAO), the Supremo Tribunal Das Contas (“Tribunal”), raised questions with the Ministry of

Health about the government’s payments to PAHO. The Ministry of Health acknowledged the

payments to PAHO and that the retention of a large fraction of the salaries earned by the Cuban

medical personnel, and PAHO’s payment of hundreds of millions of dollars to the Cuban

government, was never reported officially.

       35.     The Tribunal also found that the unequal compensation to the Cuban doctors

relative to those from Brazil and other countries violated the Brazilian Constitution’s Article 5,


20
 Press Statement: Visa Actions Against Cuban Officials Exploiting Cuban Doctors, U.S. STATE
DEPARTMENT (Sept. 30, 2019).
                                                21
          Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 22 of 100




“isonomy” or “equality” principle, and the WHO Global Code of Practice for International

Recruitment of Health Professionals. It also found that PAHO and the Brazilian government failed

to provide adequate documentation to ascertain whether PAHO’s payments to Cuba were legal.

The Tribunal raised the same issues in 2014, 2015, 2016, and 2017, and has not to this day been

provided an explanation of PAHO’s payments to Cuba or CSMC.

          36.    In 2016, the Report of PAHO’s independent external auditor, the Tribunal De

Cuentas De España, recognized (consistent with 2015 and 2014 and 2013 audits) that PAHO’s

involvement in Mais Medicos raised concerns about how funds were obtained, budgeted, and

spent. The Report recommended that PAHO establish a financial reserve to account for possible

exposure for the pay disparities suffered by the Cuban doctors financial liabilities from the Mais

Medicos Program:

                  We noticed that at least 50 Cuban doctors had filed lawsuits related to the
                  Mais Medicos project. The claim of the lawsuits was to get a contract
                  extension in their contracts and to achieve equal working conditions to
                  other doctors within the same project. Those lawsuits would imply a
                  potential risk if those medical workers won their lawsuits and got a court
                  ruling stating that they must receive equal working conditions to other
                  doctors participating in the program. This hypothetical event could
                  provoke a massive number of lawsuits of the same nature, which would be
                  a serious issue for the functioning of the Mais Medicos project.

The Report recommended that PAHO “avoid using general grants or budget lines to fund activities

which are specifically within the scope of Mais Medicos project.” The Report also recommended

that PAHO “continue closely monitoring relevant decisions of the Brazilian courts about Cuban

doctors’ claims. At the same time, PAHO should elaborate a contingency plan in case of favorable

sentences for plaintiffs. We also recommend continuing monitoring closely relevant decisions of

the Brazilian Federal Supreme Court and keep the contingency plan updated.”21


21
     Report of the External Auditor, Tribunal De Cuentas De España, 2017, page 92.

                                                 22
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 23 of 100




Defendants Molina and Kleiman, and Other PAHO Officials, Conspired with Officials
from Brazil and Cuba, and Among Themselves, to Create and Implement the Illegal Mais
Medicos Enterprise, Which PAHO Adopted and Ratified

       37.     The Mais Medicos enterprise is the result of an elaborate, intentional, and carefully

calculated scheme between and among the representatives of governments of Brazil and Cuba,

PAHO, Defendants Kleiman, Molina, the individual Doe defendants, and others, to circumvent

Brazilian budget, labor, and immigration laws; the Brazilian Constitution; U.S. criminal laws and

international laws against forced labor and human trafficking; the U.S. embargo against financial

transactions with Cuba; and PAHO’s Constitution and by-laws.

       38.     For many years, Cuba targeted Brazil as an opportunity to profit from medical

exports. Diplomatic cables from the Brazilian Embassy in Cuba document that throughout 2012,

Cuban and Brazilian government officials, negotiated and locked down the details of the illegal

enterprise through which PAHO and the other defendants provided, supplied, and benefited from

the trafficking of Plaintiffs and other Cuban Doctors in Brazil. The initial mechanism for violating

these laws was to introduce PAHO as an “intermediary” to receive funds from Brazil and transfer

the majority of the money to Cuba; this was followed by the creation of a fraudulent “academic”

research program to cover up the fact that Brazil was in fact importing Cuban medical

professionals, paying Cuba and PAHO fees for the doctors’ labor, and, along with PAHO,

enforcing Cuba’s illegal system of forced labor.

       39.     2012 cables released by the Brazilian Embassy and published by the Brazilian

media in November 2018 document the steps taken to establish the illegal framework for the

enterprise.22 The participating officials acknowledged that the program would be controversial


22
  The contents of several cables were reported in Brazil in November 2018 by the newspaper
Folha de S.Paulo and confirmed by TVGlobo. The telegrams, kept confidential for five years,
show that the negotiations were confidential to avoid reactions of the Brazilian medical class and
Congress.
                                                23
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 24 of 100




and would conflict with Brazil’s labor laws, immigration laws, and professional medical standards.

They understood that Brazilian law required congressional approval when federal funds would be

paid to the Cuban government but, working in concert with Defendants Kleiman, Molina, and

other highly-placed PAHO officials, created an enterprise centered around PAHO serving as an

“intermediary” to conceal the commercial transactions under which Brazil would pay Cuba for the

doctors’ services, under Cuba’s standard terms and conditions, i.e. exploiting medical

professionals in a forced labor regime to generate cash for the Cuban government. The officials

calculated that the “total annual value of the services” could reach $475 million.

       40.     On April 23, 2012, the Brazilian Charge d’Affaires of the Brazilian Embassy in

Cuba, Alexandre Ghisleni, reported to his superiors that he had been approached by Tomas

Reinoso, Business Vice President of Cuban Medical Services (“SMC”), about the Cuban

experience in the export of medical services. According to the cable, SMC’s function was

“coordinating commercialization of medical services in Cuba and in the outside. The Cuban

company maintains export contracts with Algeria, China, Jamaica, Portugal, Qatar, Suriname, as

well as Venezuela.”

       41.     On May 24, 2012, Brazil’s Charge d’Affaires reported that he met with Cuba’s

Deputy Minister of Public Health, Marcia Cobas, at a Brazil-Cuba Economic Development

Organization meeting. Ms. Cobas discussed her visit to Brazil the previous November to address

the proposed sending of six thousand specialists in internal medicine, and said that preparatory

measures for this mission were already under way within the Government of Cuba. There is no

available documentation in May 2012 that the Brazilian government had approved Cuba’s sending

6,000 medical personnel within six months.




                                                24
       Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 25 of 100




       42.     On June 22, 2012, the Brazilian Embassy in Havana reported that Brazilian

Ministry of Health official Alexandro Dias ordered the embassy to cooperate with the Ministry of

Health to advance its negotiations with “Cuba’s health institutions to bring 6,000 Cuban doctors”

to work in remote areas of Brazil. The cable stated that the Brazilian Ministry of Health would

send mission of 17 people, including Special Advisor for International Affairs in the Ministry of

Health, Defendant Alberto Kleiman, as well as State Secretaries of Health and mayors, to Havana

to explain the motives and objectives of the project. It also stated the project would have been

started in a “reserved” manner, “in view of the concern about the impact of the entry of doctors in

the Brazilian medical community.”

       43.     On July 2, 2012, Brazil’s Ambassador to Cuba, Jose Eduardo M. Feliciano, sent a

cable to the government describing meetings on June 27-29 with representatives of the

governments of Brazil and Cuba.         The parties discussed, without resolution. a range of

compensation, between $4,000 and $8,000 per doctor, though they agreed that only $1,000 would

be paid to the doctors. The “Brazilian side” also suggested that each visiting doctor would be

“supervised in person and at a distance by Brazilian doctors linked to public universities.” The

Cuban side “showed extreme discomfort” with any possibility that the doctors would be

supervised, and possibly rejected, and proposed that Brazil’s role would be limited to

“familiarizing the doctors with language, procedural practices, and administrative procedures.”

The Brazilians, in turn, insisted on some form of “follow up” “with a view to the broad debate that

hiring professional foreigners must generate in the country.”

       44.     On July 3, 2012, Ambassador Feliciano sent another cable with further information

about the June 27-29 meetings. The participants discussed the draft text of an agreement presented

by the Cuban Government of the Contract for the Provision of Medical Services between the



                                                25
       Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 26 of 100




Ministry of Public Health of Cuba and the Ministry of Health of Brazil. The Cuban side reported

that, on its part, the company SMC (“Distributor of Cuban Medical Services, S.A.), linked to the

Ministry of Public Health, would be designated to sign the contract. It presented a “model

contract” used in other countries, which provided that Cuban law would govern disputes.

       45.     Ambassador Feliciano opined in his July 3 cable that Cuba’s insistence on

advantageous provisions such as the application of Cuban law showed the proposal was a

commercial endeavor and lacked the protections for Brazil that would result from an

intergovernmental agreement:

               The above dispute settlement issue raises doubts, including whether such an
               agreement should take the contract of purchase of medical services, of
               commercial character, or an intergovernmental agreement should be signed,
               with greater security and commitment.

He added that an intergovernmental agreement “may have to be submitted to Congress, where, of

course, it would generate controversy, in any event, about the public repercussions of hiring

doctors to work in Brazil” and noted that certain provisions of the draft “deal with immigration

issues and leave to work, which involve other ministries and agencies of the Brazilian government

independent of the MS to whom it will be necessary to sign the contract.”

       46.     On November 23, 2012, “on the eve of” another meeting, the Brazilian and Cuban

ministers discussed “the negotiation process for the contracting by Brazil of Cuban medical

services.” The cable describing that meeting covers discussions about the number of doctors that

would be coming, and states that the Cuban Vice Minister of Health, Marcia Cobas, and Alberto

Kleiman, representing Brazil’s Ministry of Health, would “continue negotiations on the

contracting of services as part of the preparation of the visit which the minister of State Health

Alexandre Padilha will make” to Havana between Dec. 2 and 4, 2012.




                                               26
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 27 of 100




       47.     The meetings in Havana between December 2 and 4 were reported in a cable dated

December 7, 2012 by Brazil’s Charge d’Affaires, Alexandre Ghisleni. The December 7 cable

exposed critical elements of the Defendants’ conspiracy to violate Brazilian and U.S. laws and

PAHO’s Constitution and by-laws. Brazilian officials understood the most sensitive issue was the

“legal framework” for Brazil to contract for medical services, due to the absence of a bilateral

agreement authorizing payments to the government of Cuba, which would require approval by the

Brazilian Congress. Nonetheless, rather than insisting on the legally appropriate approval for a

program for payments by Brazil’s Federal Treasury to Cuba, i.e. Congressional approval, Brazil’s

representatives “presented the proposal to use the Pan American Health Organization as an

intermediary, characterizing the contracting of services as cooperation in the medical field.”

       48.     The Brazilian Embassy cables candidly admit that PAHO’s role was necessary to

find a way for Brazil to compensate Cuba without the approval of the Brazilian Congress:

                The second issue was even more sensitive: what would be the legal
                framework governing an agreement for such services. Considering the
                absence of any bilateral agreement, approved by the Brazilian Congress,
                allowing the transfer of Brazilian Government funds to Cuba in the medical
                field, the Brazilian party has submitted for consideration a proposal to use
                the Pan American Health Organization (PAHO) as an intermediary,
                by presenting the hiring of such services as a cooperation in the
                medical field.23

       49.     The parties’ candid admission that the “cooperation” rationale was a pretext for

being a conduit of money to Cuba is consistent with the fact that six months earlier, in June of

2012, PAHO had already entered into a bilateral agreement with the Cuban government to

guarantee it would transfer resources from third parties as a way to compensate Cuba for the

utilization of its medical professionals, i.e. to “triangulate” health care cooperation which is


23
  December 7, 2012 Cable from Brazilian Embassy in Havana to Ministry of Foreign Affairs, page
2, ¶3 (emphasis added).

                                                27
          Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 28 of 100




“compensated,” through the “movement of resources,” as mentioned in paragraph 19(c) of this

Complaint. Confirming that PAHO’s role as an intermediary had been secured previously, PAHO

representatives were already on-site in Havana and Brasilia at the time of the December 2-4

meetings to discuss the “technical details” of the Mais Medicos program with Cuban and Brazilian

officials. The December 7, 2012 cable also states:

                   In the afternoon of December 03, members of the two delegations and
                   PAHO representatives held a technical meeting in Brasilia and Havana.
                   PAHO representatives were excited with this project, which, if approved
                   under the current conditions discussed, would be the largest volume ever
                   for PAHO . . . in terms of money and deployment of personnel. They also
                   said it was not clear which technical requirements would be necessary to
                   make it work, but they assured that PAHO is fully committed to
                   perform any adjustments needed.24

          50.     Cuba’s Minister of Public Health, Roberto Morales, raised concerns that the

involvement of PAHO, “an organization based in Washington,” would “generate the risk of

applying embargo rules to project operations.” Brazil’s Minister of Public Health Alexandre

Padilha responded that the role of PAHO’s headquarters might be limited to “the approval of the

project,” and that the transfer of resources be carried out “directly between PAHO’s offices in

Brasilia and Havana. However, Ghisleni reported to his principals that he spoke separately after

the meeting with Joaquin Molina, PAHO’s representative in Brazil, and Molina made it clear that

any transfer of funds between local offices would be done through Washington, and that PAHO’s

office bank account in Brasilia is at Citibank.”25

          51.     According to Ghisleni’s cable, Molina suggested that PAHO’s Secretary could and

would approve the role of PAHO as an “intermediary” in a program to transfer hundreds of



24
     Id., at pages 2-3, ¶4 (emphasis added).
25
  December 7, 2012 Cable from Brazilian Embassy in Havana to Ministry of Foreign Affairs,
page 3, ¶5
                                                 28
       Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 29 of 100




millions of dollars to the Government of Cuba: “Molina told me that [the] PAHO Secretary has

the authority to approve this kind of cooperation project. Therefore, the new Director-General

would not need any endorsement or support from any collective body of the State Members to do

it.” As shown below, PAHO’s participation in the Mais Medicos program occurred just as Molina

said it would, including agreements between PAHO and the Brazilian Ministry of Health requiring

the Ministry to make its payments to PAHO’s Citibank account in Washington, D.C., with the vast

majority of the funds to be paid to Cuba.

       52.     Defendants continued to exercise substantial influence over the culmination of the

negotiations. On July 13, 2013, Defendant Kleiman, still serving as an advisor to the Brazilian

Minister of Health, met with Molina’s assistant, Maria Alice Barbosa Fortunato (representing

PAHO), and with two other advisors to the Minister of Health (Rafael Bonassa and Jean Uema),

In recordings published by the Brazilian media, Ms. Fortunato states:

               If we allow the expression ‘Cuban government’ to be inserted in our
               document and our document becomes public, anybody and I mean any
               person, is going to understand that we are dodging and evading to do this as
               a bilateral agreement and this would explode.
               …
               We can pretend that the program is open to doctors coming from other
               countries and include them in the initial TA -- the agreement -- to allow
               doctors from Mercosur and Unasur, that’d represent roughly two million
               and that would shift the focus from Cuba allowing us to use the countries
               of Mercosur and Unasur.26

In addition, Ms. Fortunato explained that Cuban intelligence operatives would be embedded with

the real doctors, and camouflaged as such:

               Let’s say this: if there are nine thousand doctors and we will need 50
               “consultants;” I’ll include 9050 Doctors in my TA because otherwise they
               won’t be allowed and that’s what I want to defend.

26
   Audio of the meeting was published by the Brazilian television news program Jornal de Band.
Mercosur and Unasur are South American intergovernmental organizations, the reference is akin
to saying “Schengen Area” or “NAFTA” to refer to the countries party to those agreements.

                                               29
       Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 30 of 100




       53.    The Mais Medicos program was the result of detailed planning and execution of a

criminal conspiracy to evade Brazilian law, U.S. law, international law, and PAHO organizational

structures and rules. As Defendants Kleiman and Molina, and Molina’s aide Fortunato told Brazil’s

representatives, the program was a favorite of Brazil Presidents Lula and Rouseff, the Program’s

true character would have to be withheld from the Brazilian Congress, PAHO’s Secretariat was

committed to the program regardless of the evasions of the laws the Brazilian and Cuban ministers

and the PAHO representatives had negotiated.27      As a result of these “negotiations,” Kleiman,

Molina, other PAHO representatives, with Brazilian and Cuban officials, decided that PAHO

would be the “intermediary” for a so-called “academic” program, which was really the importation

of Cuban doctors, in violation of Brazilian law, U.S. and international laws against human

trafficking, the U.S. embargo, PAHO’s Constitution and by- laws, and that also exceeded all of

PAHO’s and the UN’s legitimate authority.

       54.    Further, everything Molina, Kleiman, and Fortunato said would happen at these

2012 and 2013 meetings actually came to pass. PAHO adopted and ratified all of the illegal

elements of the conspiracy advanced by Molina, Kleiman, Fortunato, and others, and they became

elements of the contracts that PAHO entered into (frequently amended) with Brazil’s Health

Ministry, and the CSMC to carry out illegal trafficking of Cuban medical personnel in Brazil,

including provisions for payments through PAHO’s Citibank account in Washington, D.C.




27
  Both Kleiman and Molina benefitted personally from the program, financially, and in
obtaining higher positions of power. Kleiman was a consultant to the Brazilian Minister of
Health in 2012, but later became the PAHO Director of External Relations, Partnerships, and
Resource Mobilization in Washington, D.C. Molina was a mid-level Cuban official for PAHO at
the time of the negotiations, and was then promoted around the time of the December 2012
meeting to become the PAHO Director General for all of Brazil.
                                               30
          Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 31 of 100




          55.    After the secret meetings in 2012 and 2013, the Mais Medicos program came to

fruition in a series of steps designed to conceal the enterprise’s multiple violations of Brazilian and

international law. First, President Rousseff signed an executive order (Medida Provisoria 621 or

“Provisional Measure”) on July 8, 2013, establishing the Mais Medicos Program under the guise

of an academic research program.         Ostensibly, foreign medical professionals would obtain

advanced medical education in exchange for providing health care to Brazilian citizens in

underserved regions. The enterprise was elaborately structured to appear to pay academic stipends

(comparable to a medical school residency in the United States), conspicuously “defined” not to

involve the payment of wages for employment.28 Under the Executive Agreement, PAHO was

identified as the entity responsible for managing and enforcing the Cuban doctors’ involvement in

the “academic” program.

          56.    In sum, Defendants Molina, Kleiman, the unnamed individual Does, and PAHO,

engaged in a criminal conspiracy to violate Brazil’s budgetary, immigration, and professional

regulation laws; the United States Trafficking Victims Protection Act; the U.S. Embargo of Cuba;

the provisions of international law outlawing forced labor and human trafficking; and PAHO’s

constitution and by-laws. As such, all of the Defendants’ actions were, perforce, outside of the

scope of the United Nations’ mandate and authority, outside of the scope of the United Nations

Specialized Agency for Public Health, the World Health Organization’s mandate and authority,

outside the scope of PAHO’s mandate and authority, and outside the scope of the individual

defendants’ authority as PAHO officials, hence they are not entitled to claim any immunity from

this lawsuit based on the United Nations Charter, the Convention on Privileges and Immunities of




28
     Lei 12. 871/2013.

                                                  31
          Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 32 of 100




the United Nations (“CPIUN”), the Convention on Privileges and Immunities of United Nations

Specialized Agencies (“CPISA”), and the International Organization Immunities Act (“IOIA”).29



PAHO’s Actions Constitute Internationally Wrongful Acts For Which There is No Immunity

          57.    Courts recognize that “forced labor constitutes a violation of a well-known,

universally recognized norm of international law.”30 Defendants’ participation in the Cuba-Brazil-

CSMC Mais Medicos Program violates international law, including binding United Nations rules

and protocols outlawing forced labor and human trafficking and requiring compensation and

access to judicial remedies for victims such as Plaintiffs and other Cuban doctors whose trafficking

PAHO enabled, manages, and enforces. Defendants’ conduct violated, and continues to violate,

the following rules and norms of international law and United Nations conventions and protocols,

to which Brazil, Cuba, and the United States are parties.

          58.    The 1930 Convention No. 29, by the General Conference of the International

Labour Organization (ILO), defines forced labor as: “All work or service which is exacted from




29
  The provisions for immunity in the United Nations Charter, the Convention on Privileges and
Immunities of the United Nations (“CPIUN”), and the Convention on Privileges and Immunities
of the Specialized Agencies (“CPISA”) do not by their terms apply to sub-organizations such as
PAHO. Even if those conventions were deemed to apply to PAHO and its officials, the
immunities provided therein would not apply to Defendants’ actions alleged in this Amended
Complaint. Defendants here are alleged to have intentionally violated the UN’s own rules and
conventions, Brazilian law, U.S. and international law, and PAHO’s Constitution and rules; their
actions cannot be said to be “necessary for the fulfillment of the purposes” of the UN or
PAHO. Nor can actions by the individual Defendants that far exceed the authority of the UN and
PAHO itself be considered to be “acts performed in their official capacity.” See United Nations
Charter, Article 105(1); CPIUN, Section 18; and CPISA, Section 19; and the IOIA, 22 U.S.C.
§288(d). All Defendants’ intentional, illegal actions transgress all possible authority for which
immunity might be claimed. See Jimenez v. Aristeguieta, 311 F.2d 547, 557-58 (5th Cir. 1962);
In re Estate of Ferdinand Marcos Human Rights Litig., 25 F.3d 1467, 1471 (9th Cir. 1994).
30
     Licea v. Curacao Drydock, Co., Inc., 584 F.Supp.2d 1355, 1366 (S.D. Fla. 2008).
                                                32
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 33 of 100




any person under the menace of any penalty and for which the said person has not offered himself

voluntarily.” (ILO C.29, Art. 1).

       59.     The 1957 ILO Abolition of Forced Labour Convention (No. 105), building on the

provisions of the 1930 Forced Labour Convention, states that the General Conference of the ILO

adopted “further proposals with regard to the abolition of certain forms of forced or compulsory

labour constituting a violation of the rights of man referred to in the Charter of the United Nations

and enunciated by the Universal Declaration of Human Rights.” In Article 1, each Member which

ratifies the Convention undertakes “to suppress and not to make use of any form of forced or

compulsory labor … as a method of mobilizing and using labour for purposes of economic

development.” In Article 2, each member undertakes “to take effective measures to secure the

immediate and complete abolition of forced or compulsory labour as specified in Article 1 of this

Convention.”

       60.     The Protocol to Prevent and Punish Trafficking in Persons, Especially Women and

Children, was adopted as Annex II to the United Nations Convention Against Transnational

Organized Crime, Resolution 55/25, adopted 8 January 2001. It is known as the “UN Trafficking

in Persons Protocol,” or the “Palermo Protocol” and

               Declar[es] that effective action to prevent and combat trafficking in persons,
               especially women and children, requires a comprehensive international
               approach in the countries of origin, transit, and destination that includes
               measures to prevent such trafficking, to punish the traffickers and to protect
               the victims of such trafficking, including by protecting their internationally
               recognized rights . . .

       61.     The Palermo Protocol is an applicable source of international law binding on

PAHO, Brazil, the United States, Cuba, and the individual Defendants. Article 3(a) defines

“trafficking in persons” as follows:




                                                 33
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 34 of 100




                (a) "Trafficking in persons" shall mean the recruitment, transportation,
                transfer, harbouring or receipt of persons, by means of the threat or use of
                force or other forms of coercion, of abduction, of fraud, of deception, of
                the abuse of power or of a position of vulnerability or of the giving or
                receiving of payments or benefits to achieve the consent of a person having
                control over another person, for the purpose of exploitation. Exploitation
                shall include, at a minimum, the exploitation of the prostitution of others
                or other forms of sexual exploitation, forced labour or services, slavery or
                practices similar to slavery, servitude or the removal of organs;

Article 3(b) provides that the “consent of the victim” shall be irrelevant where an individual has

been victimized by the practices identified in Article 3(a):

                (b) The consent of a victim of trafficking in persons to the intended
                exploitation set forth in subparagraph (a) of this article shall be irrelevant
                where any of the means set forth in subparagraph (a) have been used;

       62.     Article 4 of the Palermo Protocol, “Scope of Application,” provides: “this Protocol

shall apply except as otherwise stated herein, to the prevention, investigation, and prosecution of

the offences established in accordance with article 5 of this Protocol, where those offenses are

transnational in nature and involve an organized criminal group, as well as to the protection of

victims of such offences.”

       63.     Article 5 of the Palermo Protocol, “Criminalization,” provides that [e]ach State

Party shall adopt such legislative and other measures as may be necessary to establish as criminal

offences the conduct set forth in article 3 of this Protocol, when committed intentionally.”

       64.     Article 6 of the Palermo Protocol, “Protection of victims of trafficking in persons,”

in paragraph 6, requires each state party to ensure its legal system provides a means of

compensating victims of human trafficking:

                 Each State Party shall ensure that its domestic legal system contains
                 measures that offer victims of trafficking in persons the possibility of
                 obtaining compensation for damage suffered.




                                                 34
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 35 of 100




        65.     Articles 3, 4, 5, and 6 are directly applicable to Plaintiffs’ claims, because they

establish that Defendants’ actions violate bedrock rules of international law, and mandate that

Member States outlaw and provide remedies for violations of these laws proscribing human

trafficking.   These provisions also constitute a waiver of immunity for guilty international

organizations such as PAHO and mandate that U.S. courts entertain actions such as this one

notwithstanding the Defendants’ likely assertion of immunity under the UN Charter, the IOIA, or

any other source.

        66.     The UN, ILO, and other sources of international law have pinpointed violations of

the law against human trafficking in both the recruitment process as well as the implementation of

the work that trafficked laborers are required to perform. The UN Office on Drugs and Crime,

Vienna, recently reported:

                The ILO also considers deceptive, coercive, or leveraged recruitment to be
                key elements in trafficking in persons. . . . . Indicators of Deceptive
                Recruitment include deception about the nature of the job, location,
                employer, conditions of work, the legality of work contracts, housing and
                living conditions, legal documentation or obtaining legal migration status,
                travel and recruitment conditions, wages and earnings, and educational
                opportunities. Indicators of Coercive Recruitment include violence against
                victims or their family members, confiscation of documents, debt bondage,
                isolation, confinement, surveillance, threats of denunciation to authorities,
                threats against victims of their family members, and withholding of
                money.31

        67.     The 2015 Vienna Report further elaborates on the actions that constitute forced

labor and human trafficking under the ILO’s Forced Labour Convention (No. 29) definition of

forced labour: as “all work or service which is exacted from any person under the menace of any

penalty and for which that said person has not offered himself voluntarily.” It states:


31
  The Role of Recruitment Fees and Abuses and Fraudulent Practices of Recruitment Agencies in
Trafficking in Persons, in 2015, United Nations Office on Drugs and Crime, (2015 Vienna Report),
at 16.

                                                 35
           Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 36 of 100




                   This means that a person is in a forced labour situation if he or she is
                   working under conditions to which he or she did not originally consent, or
                   consented to due to deception or coercion, and they cannot leave that job
                   without penalty or a threat of penalty. A penalty could include physical
                   constraint or punishment, or other forms of abuse such as threats of
                   deportation, the confiscation of passports, or the non-payment of wages,
                   which effectively binds a worker to a job or employer.

                   According to the ILO, the indicators of forced labour include: abuse of
                   vulnerability; deception, restriction of movement, isolation physical and
                   sexual violence, intimidation and threats, retention of identity documents,
                   withholding of wages, debt bondage, abusive working and living
                   conditions, and excessive overtime.32

           68.     According to a different 2015 UN Report on Forced Labor and Human Trafficking:

                   In the current globalized economic context the terms “forced labour”,
                   “human trafficking”, “slavery and slavery-like practices” or
                   “contemporary forms of slavery” are often used interchangeably to refer to
                   extreme forms of labour exploitation and abuse that occur at the nexus of
                   involuntary work and new forms of coercion. These practices and
                   institutions may be regulated by different international legal instruments
                   and monitored or supervised by different human rights bodies, but they all
                   have one thing in common - they constitute gross violations of fundamental
                   human rights to life, liberty, and dignity in violation of international human
                   rights norms and standards. 33

           69.     In 2011 the UN’s International Law Commission proposed, and the UN General

Assembly approved, the Final Draft Articles on the Responsibility of International Organizations

“DARIO” or “Articles”), which is binding on PAHO and the individual defendants.34 Under the


32
     Id., at 24.
33
  Draft Report on Forced Labour and Human Trafficking in the Southern African Development
Community, Sub-regional Conference on the Ratification and Implementation of the new ILO
Protocol on Forced Labour, Lusaka, Zambia, 17-18th November, 2015, quoting General Survey
on the Fundamental Conventions Concerning the Rights at Work in Light of the ILO Declaration
on Social Justice for a Fair Globalization 2008, ILO: Geneva, 2012, para. 252.
34
  On December 9, 2011, the UN General Assembly adopted Resolution A/RES/66/100,
“Responsibility of international organizations,” which provides that the General Assembly
“Takes note of the articles on the responsibility of international organizations, presented by the
International Law Committee, the text of which is annexed to the present resolution, and
commends them to the attention of Governments and international organizations without
                                                    36
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 37 of 100




Articles, Defendants’ enabling, managing, enforcing, and benefiting financially from the

violations of international law and of domestic laws against forced labor and human trafficking of

Plaintiffs and others over a five year period, constitute internationally wrongful acts, and render

Defendants liable for compensating Plaintiffs and other Cuban medical professionals. They also

require the United States, including its judicial system, to provide remedies, including

compensation for Plaintiffs and others similarly situated. In addition, the Articles and Defendants’

internationally wrongful conduct require that Defendants cease and desist its reprehensible

conduct.

       70.     The Articles constitute a waiver of immunity for international organizations such

as PAHO that engage in international wrongful acts, and mandate that PAHO and the individual

Defendants compensate victims of its wrongful acts, and that U.S. courts entertain actions such as

this one notwithstanding the Defendant’s likely assertion of immunity under the UN Charter, the

IOIA, or any other source, including the following provisions:

       Article 1
               The present draft articles apply to the international responsibility of an
               international organization for an internationally wrongful act.

       Article 4
               There is an internationally wrongful act of an international organization when
               conduct consisting of an action or omission:
                      (a) is attributable to that organization under international law; and
                      (b) constitutes a breach of an international obligation of that organization.
       Article 5
               [T]he characterization of an act of an international organization as internationally
               wrongful is governed by international law.

       Article 6
               1. The conduct of an organ or agent of an international organization in the
               performance of functions of that organ or agent shall be considered an act of that


prejudice to the question of their future adoption or other appropriate action.” This means the
Articles are binding on PAHO and other UN organizations, regardless whether the Articles are
formally adopted by any number of Member nations.
                                                 37
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 38 of 100




               under international law, whatever position the organ or agent holds in respect of
               the organization.
               2. The rules of the organization apply in the determination of the functions of its
               organs and agents.

       Article 10
               There is a breach of an international obligation by an international organization
               when an act of that international organization is not in conformity with what is
               required of it by that obligation, regardless of the origin or character of the
               obligation concerned.

       Article 14
               An organization which aids or assists a State or another international organization
               in the commission of an internationally wrongful act by the State or the latter
               organization is internationally responsible for doing so if:
               (a) the former organization does so with knowledge of the circumstances of the
               internationally wrongful act; and
               (b) the act would be internationally wrongful if committed by that organization.

       71.     Accordingly, under these articles, PAHO, as an international organization under the

umbrella of the World Health Organization and the United Nations, is subject to and responsible

for complying with the articles defining the nature and scope of internationally wrongful acts for

conduct engaged in by the organization or its officials or agents, or which knowingly aids or assists

a State in the commission of an internationally wrongful act, and so are the individual Defendants.

Other articles supply additional rules governing Defendants’ conduct:

       Article 30
               The international organization responsible for the internationally wrongful act is
               under an obligation:
                      (a) to cease that act, if it is continuing;
                      (b) to offer appropriate assurances and guarantees of non-repetition, if
                      circumstances so require.


       Article 31
               1. The responsible international organization is under an obligation to make full
               reparation for the injury caused by the internationally wrongful act.
               2. Injury includes any damage, whether material or moral, caused by the
               internationally wrongful act of an international organization.




                                                 38
       Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 39 of 100




       Article 32
               1. The responsible international organization may not rely on its rules as
               justification for failure to comply with its obligations under this Part.
               2. Paragraph 1 is without prejudice to the applicability of the rules of an
               international organization to the relations between the organization and its
               member States and organizations.

       Article 33
               1. The obligations of the responsible international organization set out in this
               Part may be owed to one or more States, to one or more other organizations, or to
               the international community as a whole, depending in particular on the character
               and content of the international obligation and on the circumstances of the
               breach.
               2. This Part is without prejudice to any right, arising from the international
               responsibility of an international organization, which may accrue directly to any
               person or entity other than a State or an international organization.

       Article 34
               Full reparation for the injury caused by the internationally wrongful act shall take
               the form or restitution, compensation and satisfaction, either singly or in
               combination, in accordance with the provisions of this Chapter.

       Article 36
               1. The international organization responsible for an internationally wrongful act
               is under an obligation to compensate for the damage caused thereby, insofar as
               such damage is not made good by restitution.
               2. The compensation shall cover any financially assessable damage including
               loss of profits of profits insofar as it is established.

       72.     Articles 30-38 thus required, at the time of Plaintiffs’ First Amended Complaint,

Defendants to cease engaging in internationally wrongful acts, and prohibit PAHO and the

individual Defendants from “relying on its rules as justification” for failure to comply with its

obligations, such as asserting immunity to avoid providing documentation of its relationship with

Cuba and other unlawful acts after being warned by its external auditors that it was engaging in

wrongful activity. Nor can Defendants justify their conduct under the PAHO/WHO mandate to

provide health care to underserved areas in Latin America, because PAHO’s Constitution does not

authorize PAHO to violate laws against forced labor and human trafficking as a means to provide

health care to underserved areas in Brazil. Immunity does not mean impunity. Further, the Articles

                                                39
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 40 of 100




require PAHO and its officials to make full reparation, including compensation for the damage

caused by its internationally wrongful act, including interest, and also make clear that PAHO’s

obligations under the Articles accrue directly to “any person other than a State or an international

organization,” which means individuals such as Plaintiffs and other Cuban medical professionals

have the right to enforce the articles directly.

        73.     Further, Article 40 provides:

                1. The responsible international organization shall take all appropriate measures
                in accordance with its rules to ensure that its members provide it with the means
                for effectively fulfilling its obligations under this Chapter.

                2. The members of a responsible international organization shall take all the
                appropriate measures that may be required by the rules of the organization in
                order to enable the organization to fulfil its obligations under this Chapter.

        74.     Therefore, under Article 40, the United States government, as a Member State,

cannot ignore the evidence that Defendants have violated UN protocols and conventions and other

sources of international law. Article 40 proscribes PAHO and its officials from asserting immunity

and requires the United States, as a Member State, to “enable PAHO to fulfill its obligations under

this Chapter,” i.e. to provide an effective judicial forum for injured parties such as Plaintiffs to

recover the compensation and ceasing of the internationally wrongful acts from PAHO. Article 41

and 42 provide:

        Article 41
                1. This article applies to the international responsibility which is entailed by a
                serious breach by an international organization of an obligation arising under a
                peremptory norm of general international law.
                2. A breach of such an obligation is serious if it involves a gross or systematic
                failure by the responsible international organization to fulfil the obligation.


        Article 42
                1. States and international organizations shall cooperate to bring an end through
                lawful means any serious breach within the meaning of Article 41.



                                                   40
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 41 of 100




               2. No State or international organization shall recognize as lawful a situation
               created by a serious breach within the meaning of article 41, nor render aid or
               assistance in maintaining that situation.
               3. This article is without prejudice to the other consequences referred to in this
               Part and to such further consequences that a breach to which this Chapter applies
               may entail under international law.

       75.     Under Article 41, Defendants’ five-year role supplying forced labor in Brazil, and

pocketing over $75 million in fees, constitute a “systematic failure.” Therefore, under Article 42,

the United States and PAHO “shall cooperate to bring an end” to PAHO’s serious breaches, and

neither the U.S. government nor PAHO shall “recognize as lawful a situation created by a serious

breach within the meaning of Article 41, nor render aid or assistance in maintaining that situation.”

Accordingly, Defendants may not contend their behavior is “lawful,” i.e., immune, nor may the

U.S. courts deem Defendants’ conduct to be “lawful,” i.e., immune.

       76.     The Articles are emphatic that individuals such as Plaintiffs have the right to

enforce its provisions, as well as other obligations imposed by international law. Article 50

provides: “This Chapter is without prejudice to the entitlement that a person or entity other than a

State or an international organization may have to invoke the international responsibility of an

international organization.”




                                                 41
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 42 of 100




Experiences of Individual Plaintiffs

       Dr. Ramona Matos Rodriguez

       77.     Dr. Ramona Matos Rodriguez is a doctor who was employed in the Mais Medicos

venture in 2013. She had previously served in a Cuban medical mission in Bolivia. The director

of the hospital where Dr. Matos worked selected her as one of four doctors requested by authorities

for a medical mission to Brazil. Her name was submitted to a political committee to determine

whether or not she would be a political liability.        The committee investigated Plaintiff’s

“commitment to the revolution.” Her name and the names of her colleagues were also submitted

to G-2, the Cuban intelligence service. Although Plaintiff was not aware at the time, she later

learned that G-2 agents came to her neighborhood and talked to her neighbors about her reliability

as a party member.

       78.     Plaintiff was ordered to attend Portuguese language training, and training in

indoctrinating the people she would be treating in Brazil. The goals of the indoctrination were to

collect intelligence about who might be hostile to Cuba, and to propagandize the people about the

achievements of the Cuban Revolution, and why it would be a good thing for the Brazilians to

adopt that same ideology.

       79.     Plaintiff knew that if she did not accept the assignment and sign, she would be

subjected to various forms of harassment, intimidation, and retaliation by the Cuban government.

Plaintiff was not shown her contract until the day before she boarded the flight to Brazil. She and

other Cuban doctors who had been selected were gathered in a hall, and a member of the Cuban

State Security stood before the group and said: “Here is the name of the person responsible for

supervising you – fill in that name.” He wrote the name on the blackboard. Then, he instructed

Plaintiff and the others to write their own name in the blank line, and then sign the last page, and



                                                42
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 43 of 100




turn it in. Plaintiff had no opportunity to negotiate any of the terms of the agreement. She had no

choice but to sign it.

        80.     Plaintiff’s agreement, titled “Individual Contract for the Provision of Overseas

Professional and Technical Services,”35 was entered into with a private entity titled La Sociedad

Mercantil Cubana Comercializadora de Servicios Medicos Cubanos, S.A, (“CSMC”). CSMC is

described in the Contract as “signing under a mandate from the Ministry of Public Health of the

Republic of Cuba.” Under the Contract, CSMC’s obligation is to “guarantee the fulfillment of the

obligations assumed under the Technical Cooperation Agreement Between the Ministry of Public

Health of the Republic of Cuba and the Pan American Health Organization/World Health

Organization for Expanded Access by the Brazilian Population to Primary Health Care.” It

provided:

                I. PURPOSE

                CSMC is hereby establishing the working relationship with the CUBAN
        HEALTHCARE PROFESSIONAL with regard to the services that the latter will
        provide in the Federal Republic of Brazil, under the terms and conditions agreed to
        herein.

                II. RIGHTS AND OBLIGATIONS OF THE PARTIES

                2.1      ON THE PART OF CSMC

                a)  It guarantees the fulfillment of the obligations assumed under the
        TECHNICAL COOPERATION AGREEMENT BETWEEN THE
        MINISTRY OF PUBLIC HEALTH OF THE REPUBLIC OF CUBA AND
        THE PAN AMERICAN HEALTH ORGANIZATION/WORLD HEALTH
        ORGANIZATION FOR EXPANDED ACCESS BY THE BRAZILIAN
        POPULATION TO PRIMARY HEALTH CARE, hereinafter referred to as
        the LEGAL INSTRUMENT, which sets forth and requires the rights and
        obligations arising thereunder for the CUBAN HEALTHCARE
        PROFESSIONAL.


35
  Original untranslated title: “Contrato Individual Para La Pretacion De Servicios
Professionales Y Tecnicos En El Exterior.”
                                                43
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 44 of 100




       81.     The Contract provided that CSMC would pay Plaintiff the equivalent of $1,000

USD per month, of which $600 would be deposited in a savings account in Cuba provided by

CSMC. While in “Brazilian territory,” Plaintiff would have access to only $400 per month, paid

in Brazilian reals, in an account created in Brazil for that purpose.

       82.     The Contract also set forth the Plaintiff’s obligations, which included having the

necessary qualifications, ability, and experience to provide the services agreed to in the “Legal

Instrument,” i.e. the Technical Cooperation Agreement between PAHO and the Cuban

government. The Contract also included severe limits on Plaintiff’s personal freedoms, including

obligations which remained secret and opaque. These included the obligations to:

              a) Fulfill the duties, tasks, and obligations assumed under the LEGAL
       INSTRUMENT of which she will be advised before leaving Cuba, during the 21
       days of training she will receive upon her arrival in the Federal Republic of Brazil
       and by the Directorate of the Cuban Medical Mission in Brazil.

              b) Personally comply with the [full] work day, with working hours, shifts
       and rest periods she has been given, established at the institutions in the Federal
       Republic of Brazil where she will receive training and where she will render her
       services, in accordance with the LEGAL INSTRUMENT she has signed.

              c) Comply, insofar as her conduct is concerned, with the provisions of
       Resolution No. 168, the “Disciplinary Rules for Cuban civil workers providing
       services overseas as collaborators” dated March 29, 2010, issued by the Republic
       of Cuba’s Ministry of Foreign Trade and Foreign Investment, of which she shall be
       advised during her training prior to leaving for overseas.

              d) Produce any documentation she is asked for [which is] needed to make
       the proper arrangements in the country in which she will provide her services, in
       accordance with the LEGAL INSTRUMENT she has signed.

               e) Keep in her possession her Passport and the Physical Person Card (PPC)
       delivered to her by the Brazilian authorities, and she shall be responsible for
       keeping same updated, as appropriate, and also for losing or mislaying same or
       allowing same to deteriorate.

              f) Comply with Cuban legislation with regard to marrying a foreign
       national; this will not relieve her from fulfilling the obligations arising under the
       said LEGAL INSTRUMENT and this Contract, unless determined otherwise upon

                                                 44
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 45 of 100




       prior authorization in writing from the highest echelons of the Directorate of the
       Cuban Medical Mission in Brazil.

              g) Acknowledge that the representatives designated by the Ministry of
       Public Health of the Republic of Cuba to the Directorate of the Cuban Medical
       Mission in the territory of Brazil are vested with sufficient powers to act in her
       name and on her behalf before the Brazilian authorities and the OPS/OMS, in
       accordance with the LEGAL INSTRUMENT she has signed.

       83.     Contrary to the representations in the Contract, Dr. Matos:

               •   was never shown the referenced “LEGAL INSTRUMENT”, i.e., the
                   Cooperation Agreement between PAHO/WHO and the Cuban
                   Government (in fact, the Agreement has never been made public, nor
                   has it been provided to the Federal Republic of Brazil and PAHO’s
                   external auditors);

               •   to the best of her knowledge, never signed the “LEGAL
                   INSTRUMENT;”

               •   was never provided with a copy or advised about the “Disciplinary
                   Rules;”

               •   was never provided with copies of, nor explained, the laws of the
                   Federal Republic of Brazil, nor its customs and traditions, nor the other
                   stated requirements.

       84.     Dr. Matos’s Contract also provided that if she did not fulfill the assignment, she

would be liable to CSMC for “outstanding debts and obligations,” and would be precluded from

practicing medicine in Brazil thereafter:

       3.5 If the CUBAN HEALTHCARE PROFESSIONAL abandons the mission,
       refuses to return to the national territory of Cuba and/or commits any other serious
       disciplinary offense, CSMC will comply with current legislation in the Republic of
       Cuba in order to file any claims and legal complaints available in order to recoup
       the outstanding debts and obligations of the CUBAN HEALTHCARE
       PROFESSIONAL and it will enforce the provisions of the LEGAL INSTRUMENT
       and Brazilian legislation with regard to prohibiting the CUBAN HEALTHCARE
       PROFESSIONAL from exercising the profession in Brazilian territory covered by
       the work permit and medical registration acquired pursuant to the LEGAL
       INSTRUMENT she has signed.




                                                45
          Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 46 of 100




          85.   In order to monitor and control Plaintiff’s and other Cuban doctors’ actions in

Brazil, the government of Cuba embedded intelligence personnel in the Mais Medicos Program.

Cuba’s government security apparatus disguised informants as drivers, electricians, and other

auxiliary personnel embedded with the Mais Medicos program.         There were also doctors who

were members of the Communist Party who served in the medical mission who engaged in

monitoring, surveilling, and reporting on Plaintiff and the other Cuban medical professionals in

Brazil.

          86.   The Cuban doctors who were Communist Party Members became PAHO’s

representatives in Brazil. As the Mais Medicos program grew, PAHO’s presence increased as

well, in order to provide PAHO a mechanism for (a) control and surveillance of Plaintiff and other

Cuban medical personnel, i.e., enforcement of PAHO’s formal agreement with CSMC for the Mais

Medicos program in Brazil, and (b) implementation of the “complementary protocols,” i.e., 52 in

total, between PAHO and Brazil, in theory, because PAHO was taking care of the doctors.

However, these PAHO officials were not taking care of the doctors, but were serving as Cuban

government intelligence and surveillance forces.

          87.   Further, contrary to the Brazilian government’s representations to its auditors,

PAHO representatives did not play any role in performing or funding actual medical training,

education, travel, housing, or other program related tasks for the Cuban doctors. That is, Brazil’s

stated position to its auditors that PAHO used the 5% fee for administrative expenses related to

the implementation of the Mais Medicos program is contrary to Plaintiff’s observations and to

official records showing that the Brazilian Federal government and local governments, not PAHO,

paid for most if not all of the expenses of the program.




                                                46
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 47 of 100




       88.     Every night, Plaintiff and other Cuban doctors were required to confirm to the

“assessors” or “advisors” that every member of the medical mission was in bed for the night. The

doctors from other countries were lodged on the other side of the compound where Plaintiff lived,

so Plaintiff could see the other doctors getting ready to go out to movies, etc., but she and the other

Cuban doctors had to stand in line for roll call after dinner with a 6:00 P.M. curfew.

       89.     One night, Plaintiff decided she wanted a piece of bread and a cigarette. The

destination was less than half a mile away (there were bakeries on every corner). A doctor who

was a Communist Party member told her she would turn in Plaintiff if she went a half block to the

bakery for a piece of bread and a cigarette. The rule was that if Plaintiff or any other Cuban

mission member wanted to go out after curfew, even if they were invited out, they had to get

permission of a “supervisor.” The problem was that the supervisor was located in the capital—

over a mile away. There was no way to get that permission locally, so as a practical matter Plaintiff

and the other doctors could not leave the compound after 6:00 P.M.

       90.     As noted, Plaintiff’s contract with PAHO and the CSMC provided that she would

be paid $400 per month while in Brazil, with $600 per month being sent to Cuba for her to receive

when the mission ended.      After a several months in Brazil, Plaintiff learned that the Brazilian

doctors and the non-Cuban doctors were being paid R$10,000 per month, 20 times more than she

was earning (10 times what she would have received after returning to Cuba and collecting the

funds on deposit).

       91.     Plaintiff Dr. Matos decided to defect. She was transported by a Brazilian national

for nine hours from Pacaja, a small town in the Amazonian area, to Macapa, the largest city in the

region, then driven another three hours to Brasilia. She entered the U.S. Embassy and told her

story to the Embassy personnel, who asked a lot of questions and told her she would get an answer



                                                  47
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 48 of 100




in 45 days. Although Plaintiff was pursued by the Cuban intelligence services, the Brazilian

government refused to track her down for the Cubans because to do so would have violated

Brazilian law. Plaintiff was introduced to Senator Callado, a member of the Brazilian Congress,

who arranged for her to address a session of the Congress, which was broadcast live throughout

Brazil. Plaintiff told the Congress and the national audience about the conditions under which the

Cuban Mais Medicos doctors were being mistreated, including that she wasn’t informed about her

working location or conditions or her compensation until the day she departed from Cuba, that she

was being paid only $1,000 per month while Brazilian and non-Cuban doctors received at least

$10,000 per month, and that she and the other Cuban doctors were told they could bring their

relatives to Brazil but learned it was practically impossible because they needed to obtain exit visas

from Cuba. She informed the Congress about the workday controls by “an adviser of the Cuban

Project, who, she understood, was connected to PAHO,” and enumerated many of the other stifling

conditions imposed on her and the other Cuban doctors in Brazil.

       92.     A Brazilian lawyer filed a petition to the Brazilian Supreme Court to allow Plaintiff

to leave the country. A judge granted the petition to allow her to leave the Congress building and

not be disturbed in the exercise of her constitutional rights. Cuba, meanwhile, was putting as much

pressure as possible to keep Plaintiff in Brazil, and the Brazilian President responded by signing a

Presidential Decree purporting to prevent Plaintiff from practicing medicine there. Yet, the

Brazilian Federal Police, exercising their duty to protect Members of Congress, gave Plaintiff

around-the-clock protection until Brazilian Federal agents accompanied her to airport and on her

flight to the United States, where Plaintiff was paroled under the U.S. government’s Cuban

Medical Professional Parole Program.




                                                 48
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 49 of 100




       Dr. Tatiana Carballo Gomez

       93.      Plaintiff Dr. Tatiana Carballo Gomez is a Cuban physician who worked in Cuban

medical missions in Venezuela, Belize, and Brazil. She was working in Venezuela in 2013 when

she was informed by the head of the mission from the Cuban Ministry of Health that she and some

of her colleagues would be transferred to Brazil. Plaintiff understood she would be subject to

harassment and reprisals by the Cuban government if she did not accept. She immediately began

a 45-day course of study of Portuguese, and was also trained in methods of political indoctrination

that she would be required to employ among the Brazilian population she would be serving as a

doctor. The point of the indoctrination was to praise the Cuban government, and urge the

population to support leftist politicians in Brazil who were favorable to the Cuban government.

       94.      Plaintiff was not told or shown the terms of her contract until the day before she

traveled to Sao Paolo. She was handed a form contract with two sets of blanks, one for information

about her assigned CSMC “representative” during her stay in Brazil, and one for information about

herself. Plaintiff was not allowed to reject or negotiate any of the terms of the contract. Prior to

being transported to Brazil, Plaintiff was not informed about the place she would be working, nor

the nature of the work she would do in Brazil.

       95.      Just as in Dr. Matos’s Contract, in Doctor Carballo’s Contract, the contracting

parties were herself and the private entity CSMC, which signed “under a mandate from the

Ministry of Public Health of the Republic of Cuba.” Like Dr. Matos, Plaintiff Dr. Carballo was

never shown the referenced “LEGAL INSTRUMENT,” was never provided with a copy of or

advised about the “Disciplinary Rules,” and was never provided with copies of, nor explained, the

laws of the Federal Republic of Brazil, nor its customs and traditions, nor the other stated

requirements.



                                                 49
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 50 of 100




       96.      Plaintiff Carballo’s Contract provided that she would be paid $1,200 per month.

Yet after working in Brazil she learned that doctors from Brazil and from other countries than

Cuba in the same program were paid 8 times more, $10,800 per month. She also learned that the

Cuban Government was receiving $10,000 per month based on her work, whereas Brazilian

doctors and doctors from other countries were receiving the full amount that the Brazilian

government paid PAHO/WHO for the same services. Plaintiff and other Cuban doctors asked the

Cuban security personnel, i.e. the “advisors” or “assessors” who oversaw their lives and work in

Brazil, why Cuban doctors were not getting the full amount paid by Brazil. The Cuban Vice

Minister of Health personally traveled to Brazil and told Plaintiff that the money she and the other

Cuban doctors were not receiving was going back to Cuba, to pay for hospitals and other

improvements.

       97.      In Brazil, Plaintiff followed her specific orders to tell patients to vote against the

sitting Mayor “because he did not belong to the PT Party, and if he was reelected, the patients

would lose their health care.” The Mayor, who Plaintiff had previously treated, came to see her

to complain. He reminded Plaintiff that she was not only acting improperly to campaign against

him as a PAHO representative, but it was untrue because the Mayor had in fact supported bringing

the doctors to the town. Plaintiff reported her encounter with the Mayor to the Cuban “advisors,”

who were actually Cuban intelligence officials, and they gave her permission to stop indoctrinating

patients as a result of the Mayor’s complaint.

       98.      Plaintiff Carballo was closely supervised by “assessors’ or “advisors” in Brazil.

The advisors were in contact with Cuban Communist Party Members living among them.               The

advisors conducted surveillance, going to her house to check up on her activities, without trying

to conceal their intent.   Every movement was scrutinized by the advisors.         One time, one of



                                                 50
       Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 51 of 100




Plaintiff’s Cuban medical colleagues wrote to her via social media to complain that they were not

getting paid enough, and Plaintiff was warned by the advisors, who were monitoring her social

media, not to talk about that subject. In Plaintiff’s view, the advisors were there “to catch you,

capture you, and send you home, using the threat there were 1000 people in line in Cuba to replace

her and her colleagues.”

       99.     Historically, Cuban Communist Party members started in the Party in a youth

organization called “José Martí Pioneers.” As a result, it was natural for Plaintiff and her Cuban

colleagues to refer to the Communist Party “advisors” in Brazil as “Pioneers.” In one instance, in

a WhatsApp chat, Plaintiff wrote that the Pioneers’ only role in Brazil was to control, intimidate,

and make the doctors’ lives difficult. She was immediately informed by her “advisor” not to use

the term “Pioneer” any more.

       100.    PAHO personnel in Brazil were connected to the program were all Cubans, and

they were also members of the Cuban intelligence services. They served as “advisors,” who

surveilled, threatened, and disciplined Plaintiff and other Cuban medical personnel.          This

arrangement defies customary international organizational policies and practices, under which

organizations are represented by members of multiple countries in their overseas missions.

       101.    The PAHO advisors informed Plaintiff and other Cuban doctors that the reason

PAHO was involved in the Mais Medicos Program was that the U.S. blockade of Cuba required

PAHO to be the intermediary between Brazil and Cuba. As reflected in the Brazilian Court of

Audit and PAHO audit reports, PAHO’s role in creating, managing, and enforcing the Cuba-

Brazil-CSMC human trafficking enterprise has nothing to do with U.S. laws outlawing certain

areas of trade with Cuba.




                                                51
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 52 of 100




       102.    Dr. Carballo was informed during her training that she would be able to have her

family members from Cuba visit her in Brazil. But when her daughter came and was granted the

customary 6-month visa by Brazil, the “advisor” informed Plaintiff that if her daughter did not

leave after 3 months, Plaintiff would be sent back to Cuba herself. Plaintiff also asked for her

minor (14-year old) son to be able to visit, and the Brazilian government gave him a 3-year

visa. When Cuban intelligence found out, they made her sign a supplemental agreement (with

CSMC) that she would not allow her son or any other visitor to stay in Brazil more than 3 months

at a time, or else Plaintiff would be expelled and returned to Cuba. The supplemental contract

violated Brazilian law governing travel rights for Plaintiff and her children, and made her minor

son a hostage because he had to return to Cuba every 3 months, creating significant risk of harm

to him if Plaintiff tried to defect. This was the final straw for Plaintiff and soon afterward she

began her efforts to defect, with her minor son, to the United States.

       103.    The Brazilian government and PAHO have falsely attempted to justify PAHO’s 5%

fee from the Brazil-Cuba-CSMC venture to their auditors as payment for expenses incurred in

administering the Mais Medicos Program. However, according to Plaintiff Carballo, PAHO was

not involved in her recruitment, selection, training, travel, payment of her per diem, or lodging.

Plaintiff was specifically aware that her lodging expenses were paid by the local government, not

PAHO. Other records show that the Brazilian Federal government and local governments directly

paid for the Mais Medicos expenses that Brazil and PAHO have claimed were paid for from

PAHO’s 5% fee. Records show that the Brazilian Federal Government paid directly for the

doctors’ training, transportation, logistical support, and other Mais Medicos expenses, and that

local governments paid for their lodging and per diem. Any argument that PAHO paid Mais

Medicos administrative fees and expenses from its 5% of the total paid by Brazil is not accurate.



                                                52
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 53 of 100




       104.    Plaintiff was able to escape from the Cuban government’s control in a very risky

move that succeeded only through good fortune. It was widely known that Cuban intelligence

officials were watching and lingering outside the U.S. consulate in Brazil, so Plaintiff applied via

the internet for approval under the Cuban Medical Professional Parole Program created by the

Bush Administration. Her visa was approved on January 6, 2017. Twenty-one days after being

approved, Plaintiff sold everything she owned and came to the United States.

       105.    After coming to the U.S., Plaintiff applied to the Cuban Interests Section for a new

passport as identification, and sent in her red Cuba-Brazil-only travel document. She obtained a

new passport, but when she asked the Cuban Interests Section to return the red Cuba-Brazil travel

document, it refused, to minimize the availability of proof that Cuba was limiting Plaintiff’s

mobility while in Brazil.

       Drs. Russela Margarita Rivero Sarabia & Fidel Cruz Hernandez

       106.    Plaintiffs Dr. Russela Margarita Rivero Sarabia and Dr. Fidel Cruz Hernandez are

a married couple, both physicians. They were serving in Venezuela when they were “invited” to

be part of the Cuban medical mission to Brazil. They understood that if they refused to participate

in the medical mission, they would be disadvantaged in their work or education, or subject to even

more harsh measures, and so would their family members.

       107.    Plaintiffs were offered “more money” to transfer to Brazil, but they were not

informed that the cost of living in Brazil would be significantly higher; at that time, the Real-to-

Dollar exchange rate was 1:1. Not a single doctor who was “offered” to go to Brazil refused.

       108.    Plaintiffs were given contracts by a Cuban official which they were expected to

sign. There was no negotiation, nor any contact with PAHO, the Cuban officials, or the company

whose name appeared on the Contract, La Sociedad Mercantil Cubana Comercializadora de

Servicios Medicos Cubanos, S.A. (“CSMC”).          Plaintiffs were recruited and signed by Cuban
                                                53
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 54 of 100




government officials. It was well-known that the Cuban officials who proposed the Brazil mission

were members of the Cuban State Security apparatus, G-2, located in Venezuela.

       109.    Once Plaintiffs accepted the assignment for Brazil, they were sent to Cuba for a

“thirty-day vacation” which included fifteen days of Portuguese language training. They were

brought to a theater with about 4,000 other medical professionals, shown two pages of an

agreement, and told to sign. Prior to departing for Brazil, Plaintiffs were not told where they would

be posted or what their work responsibilities would be. After they arrived in Brazil, they learned

they would only receive $1,200 per month, a fraction of the amount they were promised. Upon

arrival in Brazil, Plaintiffs were concentrated in a facility with thousands of other Cuban doctors

and taught more Portuguese.        Then they were split into groups of about 1,000 medical

professionals, and only then were Plaintiffs and their Cuban medical colleagues informed about

the work they were going to do in Brazil, and where they would be sent to do it.     Plaintiffs were

first sent to Recife, then to Gravatá, where they were divided into groups of 100, and then sent to

São Paolo. Each group received different orders. Plaintiffs were then assigned to Guaraujá, and

“stationed” there for two and a half years.

       110.    After arriving in Brazil, Plaintiffs learned they were receiving 30% of the amounts

paid by Brazil, and Cuba was getting 70%. However, they later learned Cuba was receiving at

least 85% of the money being paid by Brazil for their work. Plaintiffs protested to PAHO officials.

Plaintiffs were then visited by a Cuban government official who came to Brazil to inform them

that the money they weren’t receiving was a “donation” from them to Cuba, to help subsidize

hospitals and medical care at home. The name of the official was Marcia Cobas.

       111.    In the two and a half years Plaintiffs served in Brazil, they did not receive a raise.

Moreover, during that time, the Brazilian Real was changing in value so their purchasing power



                                                 54
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 55 of 100




was decreasing; yet Plaintiffs received no adjustment from PAHO for the currency decline. In

contrast, the Cuban government did receive increases to account for the change in the exchange

rate. PAHO deprived Plaintiffs of increasing amounts of the compensation to which they were

entitled, reducing their effective rate of pay from $1200 per month to $900 per month, due to the

exchange rate, while PAHO simultaneously increased Cuba’s share proportionately.36

       112.    Plaintiffs were also promised by PAHO that all of their health-related expenses

would be paid by Cuba, yet when Dr. Sarabia went to Cuba to see her dying father, who did pass

away, the cost of her travel was in fact deducted from her compensation, contrary to what she had

been promised.

       113.    Plaintiffs were required to conduct intelligence, surveillance, and security activities

among the native Brazilian population, which substantially overshadowed their medical work.

Plaintiffs and other Cuban medical professionals in Brazil were themselves also under continuous

surveillance by Cuban state security personnel. Cuban intelligence officers would show up at all

hours to check up on them, to make sure they were doing the assigned intelligence / security /

surveillance activities, which had nothing to do with providing health care services. In addition,

if Plaintiffs were going to travel within Brazil, they had to report the time, and places they were

going and coming. Plaintiffs and the other Cuban doctors, as well as the Cuban security overseers,

who worked for PAHO understood that it was illegal under Brazilian law for the Plaintiffs’

movements to be so restricted and supervised.         The Cuban security personnel represented




36
  The decline in value of the Brazilian real during this time period affects the calculation of the
aggregate amounts of U.S. dollars PAHO received, disbursed, and retained, as referenced in this
Complaint. The aggregate sums referenced in this Complaint represent the minimum amounts of
U.S. dollars paid by Brazil to PAHO, for purposes of calculating Plaintiffs’ damages.
                                                 55
       Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 56 of 100




themselves to be PAHO representatives, because it was illegal for a Cuban, or any foreign

government official or representative, to perform such a function in Brazil.

       114.    Plaintiffs were given a red travel document in Brazil, which was different than their

Cuban passport. The red document was only capable of being stamped by Brazil, not by any other

country.

       115.    In Brazil, Plaintiffs were working in an area that didn’t justify the level of medical

support assigned, so they were in fact conducting more intelligence / security / surveillance

activities than medical services. Plaintiffs were also required to provide false information about

the medical services being provided and information being gathered. They were instructed to

report that they were seeing fifteen patients per day, when they were in fact seeing three or four.

They were even instructed to destroy unused medicines which were not being used as reported.




                                                56
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 57 of 100




                              CLASS ACTION ALLEGATIONS

       116.    Plaintiffs bring this action against the Defendants Pan American Health

Organization (“PAHO”), Joaquin Molina, Alberto Kleiman, and Does No. 1-10, as a class action

pursuant to Rules 23(a), 23(b)(2), and 23(b)(3) of the Federal Rules of Civil Procedure, on behalf

of themselves and all others similarly situated.

       117.    The Class is defined as follows:

                Cuban doctors and other medical and health care professionals and
                personnel who worked in Brazil in the Mais Medicos program between
                2013 and 2018, and who resided in the U.S. at any time after October 2018.

       118.    The size of the class is approximately 3,500 individuals, with approximately 1,500

currently residing in South Florida.

       119.    There are numerous questions of law and fact common to the class including, but

not limited to, the following common issues of fact:

           a) Whether Plaintiffs and other Cuban Mais Medicos participants were “recruited”
              under the Cuban government’s policy and practice of threatening repercussions
              (including personal threats and threats to the livelihoods and property of their
              families, colleagues, and friends) if they did not “volunteer.”

           b) Whether Plaintiffs and other Cuban Mais Medicos participants were denied details
              about the location and nature of the work they would be doing.

           c) Whether Plaintiffs and other Cuban Mais Medicos participants were allowed to
              negotiate the terms of their employment agreements, or allowed to see separate
              legal instruments referenced in material provisions of their employment
              agreements.

           d) Whether Plaintiffs and other Cuban Mais Medicos participants were severely
              limited in their ability to have family members visit them in Brazil.

           e) Whether Plaintiffs and other Mais Medicos participants were severely restricted in
              their activities and movements in Brazil, including being required to obtain
              permission to leave their quarters after curfew from “assessors” or “advisers”
              posted by Cuba and PAHO to monitor the Plaintiffs’ movements, and whether these
              “assessors” and “advisers” were employed by PAHO and/or by the Cuban
              government.

                                                   57
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 58 of 100




           f) Whether Plaintiffs and other Cuban Mais Medicos participants were paid 10% or
              some other fraction of the total amount paid by Brazil to PAHO for their medical
              services.

           g) What amounts PAHO collected from Brazil for its role in the Mais Medicos
              Program, what amounts PAHO retained for its role in the program, what amounts
              PAHO remitted to the Cuban government, and what amounts PAHO withheld from
              Plaintiffs and Cuban Mais Medico participants, which Plaintiffs and other Cuban
              doctors could not obtain until they returned to Cuba.

           h) Whether PAHO paid any of expenses of the Mais Medicos program such as
              training, transportation, logistical support, lodging, and per diem expenses, or
              whether such expenses were paid by the Brazilian Federal government and local
              governments.

           i) Whether Defendants were aware that their participation in the Mais Medicos
              Program raised serious legal issues and whether PAHO was advised to set aside a
              reserve to potential compensate victims of the unequal working conditions PAHO
              created, managed, and enforced.

           j) Whether PAHO refused to provide its external auditors and the Brazilian
              Government’s Court of Audit with documentation about its role in the Mais
              Medicos program, including documentation about its payments to the Cuban
              government and/or CSMC.

           k) Whether PAHO and the other Defendants knowingly received a financial or other
              benefit from the creation, management, and enforcement of the Mais Medicos
              Program.

       120.     Plaintiffs’ Complaint raises a number of common issues of law, including but not

limited to the following:

              a) Whether PAHO’s and the other Defendants’ management and enforcement of the
                 Mais Medicos Program’s exploitation of Plaintiffs and the Class (and/or PAHO’s
                 knowing receipt of financial benefits from such conduct) violated U.S. laws
                 against forced labor and human trafficking, as set forth in 18 U.S.C. §§1589 and
                 1590.

              b) Whether PAHO’s and the other Defendants’ actions constitute a knowing receipt
                 of financial benefits from participation in a forced labor venture and entitle
                 Plaintiffs and the Class to recover damages and reasonable attorney’s fees under
                 18 U.S.C. §1595.

              c) Whether PAHO’s and the other Defendants’ actions constitute the conduct of an
                 enterprise through a pattern of racketeering activity, i.e., forced labor and human

                                                 58
       Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 59 of 100




               trafficking, with Cuba, Brazil, and CSMC, in violation of 18 U.S.C. §§ 1589 and
               1590, and possibly the U.S. Embargo on Cuba, punishable under the U.S.
               Racketeering Influenced and Corrupt Organizations Act, 18 U.S.C. § 1961(1).

           d) Whether PAHO’s and the other Defendants’ actions were in violation of
              universally recognized human rights laws, unauthorized by PAHO’s Constitution,
              ultra vires, and a reason to disqualify PAHO’s immunities under its Constitution
              and applicable U.N. agreements.

           e) Whether, under the Articles on the Responsibility of International Organizations,
              PAHO, as an international organization that engaged in internationally wrongful
              acts, and the individual Defendants, who engaged in internationally wrongful acts,
              are obligated to compensate Plaintiffs and the Class,37 and waived all immunities
              under UN agreements and protocols, as well as under any U.S. laws.

           f) Whether, under the Articles on the Responsibility of International Organizations,
              the United States, as a Member State, is obligated to provide Plaintiffs and other
              Class members with an effective forum to enforce all of the Articles, including but
              not limited to ensuring compensation to Plaintiffs through the U.S. court system.

           g) Whether, under Article 41 of the Articles on the Responsibility of International
              Organizations, PAHO’s and the individual Defendants’ actions constitute a
              systemic failure to fulfill its obligation of the peremptory norm of general
              international laws against forced labor, requiring that the United States and PAHO
              “cooperate to bring an end” to PAHO’s serious breaches, and requiring that neither
              the U.S. government nor PAHO shall “recognize as lawful a situation created by
              a serious breach within the meaning of Article 41.”

           h) Whether PAHO’s role in the Mais Medicos Program constituted commercial
              activity for purposes of 28 U.S.C. Section 1605(a)(2), and Jam v. International
              Fin. Corp., 139 S. Ct. 7592 (2019).

           i) Whether PAHO’s actions constitute a taking of Plaintiffs’ property in violation of
              international law for purposes of 28 U.S.C. Section 1605(a)(3), and Jam v.
              International Fin. Corp., 139 S. Ct. 7592 (2019).

           j) Whether PAHO waived any immunity claims based on its conduct, as well as
              applicable international agreements and conventions, for purposes of 28 U.S.C.
              Section 1605(a)(1) and Jam v. International Fin. Corp., 139 S. Ct. 7592 (2019).



37
  In the fall of 2018, Brazil’s newly elected President Jair Bolsonaro announced that, after he
assumed office in January 2019, Brazil would not hire Cuban doctors through PAHO, but would
pay them directly and provide them with an opportunity to qualify to stay in Brazil long-term.
Cuba then recalled the doctors from Brazil, though several thousand remained to take up
President Bolsonaro’s offer.
                                              59
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 60 of 100




       121.    Plaintiffs’ claims are typical of the claims of the class as a whole.

       122.    Plaintiffs will fairly and adequately protect the interests of the class. The interests

of Plaintiffs are coincident with, and not antagonistic to, those of the remainder of the class.

Plaintiffs have obtained counsel experienced and qualified to prosecute this action and class

actions generally.

       123.    Prosecution as a class action will eliminate the possibility of repetitious litigation,

while also providing redress of claims too small to support the expense of individual, complex

litigation that involves experts in foreign languages and from foreign countries as well as experts

from the United States.

       124.    Class treatment is also appropriate because Defendants have acted uniformly with

respect to all class members in that all were subject to the same policies of restricted freedom of

movement, limited pay, limited access to family, and other restraints and threats described above.

       125.    Further, the questions of law and fact common to the members of the class

predominate over any questions affecting any individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy between Plaintiffs

and Defendants.

       126.    Joinder of all class members who are geographically dispersed and number, upon

information and belief, in the thousands is impracticable. Furthermore, the expense and burden of

individual litigation makes it impractical to redress the wrong done to them on an individual-by-

individual claim basis.




                                                 60
       Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 61 of 100




                                            COUNT I:

                      VIOLATION OF 18 U.S.C. § 1589 AND 1590
                   THE TRAFFICKING VICTIMS PROTECTION ACT


       127.    Plaintiffs repeat and re-allege Paragraphs 1-115 above as if fully set forth herein.

       128.    As to all of the allegations and causes of action set forth below, “Plaintiffs” shall

include the named Plaintiffs and Class members.

       129.    PAHO’s and the individual Defendants’ participation in the Cuba-Brazil-CSMC

Mais Medicos Program violated United States laws prohibiting human trafficking, including the

Trafficking Victims Protection Act (TVPA), 18 U.S.C. § 1589(a), which forbids “provid[ing]” or

“obtain[ing]” human labor:

                (1) by means of force, threats of force, physical restraint, or threats of
                physical restraint to that person or another person;

                (2) by means of serious harm or threats of serious harm to that person or
                another person;

                (3) by means of the abuse or threatened abuse of law or legal process; [or]

                (4) by means of any scheme, plan, or pattern intended to cause the person
                to believe that, if that person did not perform such labor or services, that
                person or another person would suffer serious harm or physical restraint,
               18 U.S.C. § 1589(a)(1-4).

       130.    Further, PAHO knowingly benefited financially, and the individual Defendants

knowingly benefited financially and received other things of value, from trafficking of Plaintiffs

with Brazil, Cuba, and CSMC, in violation of 18 U.S.C. § 1589(b), which makes it a crime to:

                [K]nowingly benefi[t], financially or by receiving anything of value, from
                participating in a venture which has engaged in the providing or obtaining
                of labor or services by any of the means described in subsection (a),
                knowing or in reckless disregard of the fact that the venture has engaged
                in the providing or obtaining of labor or services by any such means.
                18 U.S.C. § 1589(b).



                                                61
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 62 of 100




        131.    PAHO’s and the individual Defendants’ actions violated 18 U.S.C. §§ 1589(a) and

(b) under the definitions provided in 18 U.S.C. § 1589(c), which are as follows:

                 (1) The term “abuse or threatened abuse of law or legal process” means the
                 use or threatened use of a law or legal process, whether administrative,
                 civil, or criminal, in any manner or for any purpose for which the law was
                 not designed, in order to exert pressure on another person to cause that
                 person to take some action or refrain from taking some action.

                 (2) The term “serious harm” means any harm, whether physical or
                 nonphysical, including psychological, financial, or reputational harm, that
                 is sufficiently serious, under all the surrounding circumstances, to compel
                 a reasonable person of the same background and in the same circumstances
                 to perform or to continue performing labor or services in order to avoid
                 incurring that harm.
                 18 U.S.C. § 1589(c)(1-2).

        132.    PAHO’s actions violated 18 U.S.C. § 1589 because it knowingly provided and

obtained the labor or services of Plaintiffs by threats of force, physical restraint, threats of physical

restraint, serious harm, threats of serious harm, abuse of laws and legal process, threats of abuse

of laws and legal process, and by participating in a scheme, plan, or pattern intended to cause

Plaintiffs and Class members to believe that if they did not comply with the restrictions and work

under the conditions PAHO instituted and enforced, they would suffer serious harm or physical

restraint. In addition, PAHO knowingly benefited financially by participating in the Mais Medicos

venture by receiving in excess of $75 million in payments from Brazil. PAHO profited from the

Mais Medicos venture, knowing, or in reckless disregard of the fact that, the Mais Medicos venture

was engaged in the illegal activity described herein, and the individual Defendants benefited

financially and received other things of value as well. Defendants continue to violate 18 U.S.C. §

1589.

        133.    PAHO’s and the individual Defendants’ actions also violate 18 U.S.C. § 1590,

which provides:



                                                   62
       Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 63 of 100




              §1590.     Trafficking with respect to peonage, slavery, involuntary
                         servitude, or forced labor.

              (a) Whoever knowingly recruits, harbors, transports, provides, or obtains
                  by any means, any person for labor or services in violation of this
                  chapter shall be fined under this title or imprisoned not more than 20
                  years, or both. . . .

              (b) Whoever obstructs, attempts to obstruct, or in any way interferes with
                  or prevents the enforcement of this section shall be subject to the
                  penalties under subsection (a).


       134.   PAHO and the individual Defendants knowingly participated in the recruitment,

harboring, and transportation of, and provided and obtained Plaintiffs’ labor and services in

violation of 18 U.S.C. §1590. In addition, Defendants obstructed, and attempted to obstruct, and

interfered with Plaintiffs and other Class members who attempted through legal means to escape

or obtain relief in the Brazilian legal system, or convince Brazil to withdraw from the Cuban-

PAHO Mas Medicos venture.

       135.   PAHO’s and the individual Defendants’ actions entitle Plaintiffs to a civil remedy

under 18 U.S.C. § 1595(a), which provides:

              An individual who is a victim of a violation of this chapter may bring a civil
              action against the perpetrator (or whoever knowingly benefits, financially
              or by receiving anything of value from participation in a venture which that
              person knew or should have known has engaged in violation of this chapter)
              in an appropriate district court of the United States and may recover
              damages and reasonable attorneys fees.

       136.   Plaintiffs are victims of Defendants’ violation of 18 U.S.C. §1589 and 1590, and

bring this action against Defendants because they perpetrated human trafficking as described

herein, and PAHO knowingly benefited financially from its participation in the Mais Medicos

venture with Cuba, Brazil, and CSMC, and Plaintiffs invoke the jurisdiction of this Court to

recover damages and reasonable attorney’s fees under 18 U.S.C. § 1595(a). Plaintiffs seek



                                               63
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 64 of 100




recovery of (a) the difference between the sums they were paid and the sums Brazil paid to PAHO

for Plaintiffs’ labor as medical professionals in Brazil in the Mais Medicos program, and (b) all

other damages they suffered as a consequence of PAHO’s engagement in and profiting from illegal

human trafficking.

        WHEREFORE, Plaintiffs demand a judgment for Plaintiffs’ damages as described above,

plus reasonable attorney’s fees, in addition to all other relief the Court deems just and proper.

Plaintiffs also demand a jury trial as to all claims triable by a jury.




                                                   64
          Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 65 of 100




                                              COUNT II:

                        VIOLATION OF 18 U.S.C. § 1962
         RACKETEERING INFLUENCED AND CORRUPT ORGANIZATIONS ACT


          137.   Plaintiffs repeat and re-allege Paragraphs 1-115 as if fully set forth herein.

          138.   As to all of the claims and causes of action set forth below, “Plaintiffs” shall include

the named Plaintiffs and Class members.

          139.   Defendants’ conduct described herein violates the Racketeer Influenced and

Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1962(c) and 1962(d).

          140.   PAHO and the individual Defendants conspired to create, and conducted the Mais

Medicos enterprise, together with Brazil, Cuba, and CSMC, through a pattern of racketeering

activity, namely, a pattern of forced labor in violation of 18 U.S.C. § 1589 and § 1590, as alleged

above. Defendants’ violations of 18 U.S.C. § 1589 and § 1590 year after year from 2013 to 2018

constitute a “pattern” of RICO predicates that are related and continuous.38 Over three thousand

victims of Defendants’ participation in the Mais Medicos enterprise currently reside in the United

States, and 1,500 currently reside in South Florida.

          141.   PAHO’s and the individual Defendants’ enabling, brokering, and enforcement of

the forced labor and trafficking of Plaintiffs and thousands of other Cuban medical professionals

was knowing and intentional. Defendants were original, indispensable participants in the enterprise

to export Cuban medical professionals to Brazil regardless of their consent and in circumvention

of Brazilian laws, including laws mandating equal pay. In order to conduct the enterprise,

Defendants, Cuba, CSMC, and Brazilian officials, recruited participants through political and legal

intimidation; denied “recruits” information about their posts and duties, forced them to sign



38
     See footnote 37, supra.
                                                   65
          Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 66 of 100




employment agreements, withheld wages; restricted their movements and engaged in surveillance,

control, and threats to ensure that they followed the program’s strict rules (in accordance with the

wishes of the Cuban government); and paid Plaintiffs and the Class members a fraction of the

wages paid by Brazil for the doctors’ work, while paying 85% to Cuba and keeping 5% for “fees”

for itself, in violation of PAHO’s constitution, U.S. law, UN rules and protocols, and other

mandates of international law.

          142.   Additionally, Defendants, along with the government of Cuba, individuals within

the Brazilian government, and the private corporation CSMC, engaged in a RICO conspiracy under

18 U.S.C. §1962(c), in that Defendants enabled, brokered, and enforced the Cuba-Brazil-CSMC

program of forced labor and human trafficking of over 8,000 Cuban medical professionals,

including Plaintiffs.

          143.   Defendant PAHO collected a minimum of $1.5 billion from Brazil in furtherance

of the conspiracy in the United States, of which PAHO distributed more than $1 billion to Cuba

and/or the private company with whom it had contracted, CSMC. PAHO retained in excess of $75

million from the conspiracy in its bank accounts in Washington, D.C., and, contrary to Brazil’s

and PAHO’s representations to auditors and Congressional investigators, PAHO did not use

brokering fees from Brazil to defray Mais Medicos program expenses.                 PAHO illegally

misappropriated Plaintiffs’ wages, i.e. property under U.S. and international law, by taking it into

its Washington, D.C. bank accounts, and then illegally transferring Plaintiffs’ property to Cuba

and retaining the rest, causing Plaintiffs domestic injury under 18 U.S.C. § 1964(c), giving rise to

Plaintiffs’ RICO claims herein.39     In addition, Plaintiffs allege, on information and belief, that




39
     See, e.g., Bascunan v. Alsaca, 874 F.3d 806, 818-22 (2d Cir. 2017).


                                                 66
          Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 67 of 100




Defendants violated the U.S. Embargo on Cuba, 31 C.F.R. Part 515, giving rise to an additional

domestic injury for RICO Purposes.40

          144.   Plaintiffs have suffered damages from Defendants’ creation, management, control,

and profiting from the Brazil-Cuba-CSMC venture to violate Plaintiffs’ rights through human

trafficking, and PAHO’s illegally misappropriating Plaintiffs’ wages, i.e. property under U.S. and

international law, by taking it into its Washington, D.C. bank accounts, and then illegally

transferring Plaintiff’s property to Cuba and retaining the rest. Plaintiffs seek recovery of (a) the

difference between the sums they were paid and the sums Brazil paid to PAHO for Plaintiffs’ labor

as medical professionals in Brazil in the Mais Medicos program, and (b) all other damages they

suffered as a consequence of PAHO’s engagement in and profiting from illegal human trafficking,

trebled as required under 18 U.S.C. § 1964(c).

          145.   Plaintiffs have retained the undersigned law firms and are entitled to recovery of

reasonable attorney’s fees under 18 U.S.C. § 1964, for which they also seek recovery herein.




40
     Licea v. Curacao Drydock, Co., Inc., 584 F.Supp.2d 1355, 1359 (S.D. Fla. 2008).
                                                 67
        Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 68 of 100




       WHEREFORE, Plaintiffs demand a judgment for Plaintiffs’ damages as described above,

trebled, plus reasonable attorney’s fees, in addition to all other relief the Court deems just and

proper. Plaintiffs also demand a jury trial as to all claims triable by a jury.



        Dated: May 12, 2020                    Respectfully submitted,


                                               DUBBIN & KRAVETZ LLP
                                               Samuel J. Dubbin, P.A. (admitted pro hac vice)
                                               Florida Bar No. 328189
                                               1200 Anastasia Avenue
                                               Coral Gables, Florida 33134
                                               Tel: (305) 371-4700
                                                       sdubbin@dubbinkravetz.com

                                               CUNEO GILBERT & LADUCA LLP
                                               Jonathan W. Cuneo
                                               Peter Gil-Montllor (to apply pro hac vice)
                                               4725 Wisconsin Ave, NW, Suite 200
                                               Washington, D.C. 20016
                                               Telephone: (202) 789-3960
                                                      jonc@cuneolaw.com
                                                      pgil-montllor@cuneolaw.com

                                               COOPER & KIRK, PLLC
                                               Charles J. Cooper
                                               Michael Kirk
                                               Haley N. Proctor
                                               1523 New Hampshire Ave., N.W.
                                               Washington D.C. 20036
                                               Tel: 202-220-9660
                                                      ccooper@cooperkirk.com



                                               Attorneys for Plaintiffs




                                               By:__________________________
                                                     Jonathan W. Cuneo

                                                  68
Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 69 of 100




  EXHIBIT 1
      Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 70 of 100




                   CUBA 2016 HUMAN RIGHTS REPORT

EXECUTIVE SUMMARY

Cuba is an authoritarian state led by Raul Castro, who is president of the Council
of State and Council of Ministers, Communist Party (CP) first secretary, and
commander in chief of security forces. The constitution recognizes the CP as the
only legal party and the leading force of society and of the state. The government
conducted the April 2015 municipal elections with relative administrative
efficiency, but they were neither free nor fair; a CP candidacy commission
prescreened all candidates and the government treated non-CP candidates
differently.

The national leadership, including members of the military, maintained effective
control over the security forces.

The principal human rights abuses included the abridgement of the ability of
citizens to choose their government; the use of government threats, physical
assault, intimidation, and violent government-organized counter protests against
peaceful dissent; and harassment and detentions to prevent free expression and
peaceful assembly.

The following additional abuses continued: harsh prison conditions; arbitrary,
short-term, politically motivated detentions and arrests; selective prosecution;
denial of fair trial; and travel restrictions. Authorities interfered with privacy by
engaging in significant monitoring and censoring of private communications. The
government did not respect freedoms of speech and press, restricted internet
access, maintained a monopoly on media outlets, circumscribed academic freedom,
and maintained some restrictions on the ability of unregistered religious groups to
gather. The government refused to recognize independent human rights groups or
permit them to function legally. In addition, the government continued to prevent
workers from forming independent unions and otherwise exercising their labor
rights.

Government officials, at the direction of their superiors, committed most human
rights abuses. Impunity for the perpetrators remained widespread.

Section 1. Respect for the Integrity of the Person, Including Freedom from:
      Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 71 of 100

                                             CUBA                                            2

a. Arbitrary Deprivation of Life and other Unlawful or Politically Motivated
Killings

There were no confirmed reports that the government or its agents committed
arbitrary or unlawful killings during the year.

b. Disappearance

There were no reports of politically motivated long-term disappearances during the
year, although there were several reports of detained activists whose whereabouts
were temporarily unknown because the government did not register these
detentions. On August 1, the Cuban Commission on Human Rights and
Reconciliation (CCDHRN), an independent human rights nongovernmental
organization (NGO), reported human rights activist Carlos Manuel Figueroa could
not be located. The NGO later reported that he was detained for five days and then
placed under house arrest until August 13 for filming the detentions of members of
the independent civil society group Damas de Blanco (Ladies in White).

c. Torture and Other Cruel, Inhuman, or Degrading Treatment or
Punishment

The law prohibits abusive treatment of detainees and prisoners. There were
reports, however, that members of the security forces intimidated and physically
assaulted human rights and prodemocracy advocates, dissidents, and other
detainees and prisoners during detention and imprisonment, and that they did so
with impunity. Some detainees and prisoners endured physical abuse, sometimes
by other inmates, with the acquiescence of guards.

There were reports of police assaulting detainees or being complicit in public
harassment of and physical assaults on peaceful demonstrators (see section 2.b.).

On January 10, activists Antonio Rodiles and Ailer Gonzalez reported state
security officers injected them with an unknown substance when they participated
in a public march calling for the release of political prisoners. Medical evaluations
in Miami produced inconclusive results about the nature of the substance.

On March 27, police officers allegedly beat two members of the Damas de Blanco
with cables, and one Dama suffered an arm sprain. Members of the Damas de
Blanco reported receiving head injuries, bites, bruises, and other injuries during
government-sponsored counter protests and detentions.

                          Country Reports on Human Rights Practices for 2016
           United States Department of State • Bureau of Democracy, Human Rights and Labor
      Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 72 of 100

                                             CUBA                                            3


On July 20, Guillermo “Coco” Farinas, president of the United Anti-Totalitarian
Forum (FANTU), complained of a beating by police officers that caused injuries to
his ribs, abdomen, and tongue when he tried to visit a police station to check on a
fellow FANTU activist.

Prison and Detention Center Conditions

Prison conditions continued to be harsh. Prisons were overcrowded, and facilities,
sanitation, and medical care were deficient. There were reports of prison officials
assaulting prisoners.

Physical Conditions: The government provided no information regarding the
number, location, or capacity of detention centers, which included not only prisons
but also work camps and other kinds of detention facilities.

Prison and detention cells reportedly lacked adequate water, sanitation, space,
light, ventilation, and temperature control. Although the government provided
basic food and some medical care, many prisoners relied on family for food and
other basic supplies. Potable water was often unavailable. Prison cells were
overcrowded. Prisoners often slept on concrete bunks without a mattress, with
some reports of more than one person sharing a narrow bunk. Where available,
mattresses were thin and often infested with vermin and insects. Women also
reported lack of access to feminine hygiene products and inadequate prenatal care.

Prisoners, family members, and NGOs reported inadequate health care, which led
to or aggravated multiple maladies. Prisoners also reported outbreaks of dengue,
tuberculosis, hepatitis, and cholera. There were reports of prison deaths from heart
attacks, asthma, HIV/AIDS, and other chronic medical conditions, as well as from
suicide.

Political prisoners and the general prison population were held in similar
conditions. Political prisoners who refused to wear standard prison uniforms were
denied certain privileges, such as access to prison libraries and standard reductions
in the severity of their sentence (for example, being transferred from a maximum-
security to a medium-security prison). Political prisoners also reported that fellow
inmates, who they believed were acting on orders of prison authorities, threatened
or harassed them.



                          Country Reports on Human Rights Practices for 2016
           United States Department of State • Bureau of Democracy, Human Rights and Labor
      Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 73 of 100

                                             CUBA                                            4

Prisoners reported that solitary confinement was a common punishment for
misconduct and that some prisoners were isolated for months at a time.

The government subjected prisoners who criticized the government or engaged in
hunger strikes and other forms of protest to extended solitary confinement,
assaults, restrictions on family visits, and denial of medical care.

Administration: There was no publicly available information about prison
administration or recordkeeping.

A legal department within the Attorney General’s Office is empowered to
investigate allegations of abuse in the prison system. The results of these
investigations were not publicly accessible. By law prisoners and detainees may
seek redress regarding prison conditions and procedural violations, such as
continued incarceration after a prison sentence has expired. Prisoners reported that
government officials refused to allow or accept complaints, or failed to respond to
complaints.

Prisoners and pretrial detainees had access to visitors, although some political
prisoners’ relatives reported that prison officials arbitrarily canceled scheduled
visits. Some prisoners were able to communicate information about their living
conditions through telephone calls to human rights observers and family members.

The Cuban Council of Churches, the largest Protestant religious organization,
reported that it organized weekly chaplain services for all prisons in the country.
There were isolated reports that prison authorities did not inform inmates of their
right to access religious services, delayed months before responding to such
requests, and limited visits by religious groups to a maximum of two or three times
per year.

Independent Monitoring: The government did not permit monitoring of prison
conditions by independent international or domestic human rights groups and did
not permit access to detainees by international humanitarian organizations.
Although the government pledged in previous years to allow a visit by the UN
special rapporteur on torture and other cruel, inhuman, and degrading treatment or
punishment, no visit occurred during the year. The government allowed foreign
journalists to tour specific prisons, but others have been off-limits since 2013.

d. Arbitrary Arrest or Detention


                          Country Reports on Human Rights Practices for 2016
           United States Department of State • Bureau of Democracy, Human Rights and Labor
      Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 74 of 100

                                             CUBA                                            5

Arbitrary arrests and short-term detentions continued to be a common government
method for controlling independent public expression and political activity. By
law police have wide discretion to stop and question citizens, request
identification, and carry out arrests and searches. Police used laws against public
disorder, contempt, lack of respect, aggression, and failing to pay minimal or
arbitrary fines as ways to detain civil society activists. Police officials routinely
conducted short-term detentions, at times assaulting detainees. The law provides
that police officials furnish suspects a signed “act of detention,” noting the basis,
date, and location of any detention in a police facility and a registry of personal
items seized during a police search, but this law was not always followed.
Arbitrary stops and searches were most common in urban areas and at government-
controlled checkpoints at the entrances to provinces and municipalities.

Police and security officials continued to use short-term and sometimes violent
detentions to prevent independent political activity or free assembly. Such
detentions generally lasted from several hours to several days. The CCDHRN
counted 9,940 detentions through the end of the year, compared with 8,616 in
2015. Members of the #TodosMarchamos campaign, which included Damas de
Blanco, reported weekly detentions of members to prevent demonstrations. The
largest opposition group, Patriotic Union of Cuba (UNPACU), also reported an
increase in short-term detentions. Long-term imprisonment of peaceful
government critics, while rare, sometimes occurred. In December UNPACU
published a list of 46 political prisoners throughout the country serving more than
one month in prison for reported peaceful protests or assemblies.

The law allows a maximum four-year preventive detention of individuals not
charged with an actual crime, with a subjective determination of “potential
dangerousness,” defined as the “special proclivity of a person to commit crimes,
demonstrated by conduct in manifest contradiction of socialist norms.” Mostly
used as a tool to control “antisocial” behaviors, such as substance abuse or
prostitution, authorities also used such detention to silence peaceful political
opponents. On March 14, authorities charged UNPACU activist Luis Bello
Gonzalez with precriminal social dangerousness and sentenced him to three years
in prison. UNPACU leaders alleged authorities arrested and charged Gonzalez
because of his regular participation in protests alongside other UNPACU members.

Role of the Police and Security Apparatus

The Ministry of Interior exercises control over police, internal security forces, and
the prison system. The ministry’s National Revolutionary Police is the primary

                          Country Reports on Human Rights Practices for 2016
           United States Department of State • Bureau of Democracy, Human Rights and Labor
      Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 75 of 100

                                             CUBA                                            6

law enforcement organization. Specialized units of the ministry’s state security
branch are responsible for monitoring, infiltrating, and suppressing independent
political activity. The police supported state security agents by carrying out house
searches, arresting persons of interest to the ministry, and providing interrogation
facilities.

The police routinely violated procedural laws with impunity and at times failed or
refused to provide citizens with legally required documentation, particularly during
arbitrary detentions and searches. Security force members also committed civil
rights and human rights abuses with impunity.

Although the law on criminal procedure prohibits the use of coercion during
investigative interrogations, police and security forces at times relied on aggressive
and physically abusive tactics, threats, and harassment during questioning.
Detainees reported that officers intimidated them with threats of long-term
detention, loss of child custody rights, denial of permission to depart the country,
and other punishments.

There were no official mechanisms readily available to investigate government
abuses.

Undercover police and Ministry of Interior agents were often present and directed
activities to disrupt efforts at peaceful assembly (see section 2.b.).

According to independent reports, state-orchestrated counter protests directed
against independent civil society groups and individuals, including the Damas de
Blanco and other organizations, were organized to prevent meetings or to shame
participants publicly (see section 2.a.). The Damas de Blanco and other members
of the #TodosMarchamos campaign experienced weekly government-sponsored
counter protests at their usual gathering place in Havana from January until March,
when the government shut down the demonstrations altogether. Government-
sponsored counter protests continued for several months outside of the Damas de
Blanco headquarters to prevent large demonstrations by activists.

Arrest Procedures and Treatment of Detainees

Under criminal procedures, police have 24 hours after an arrest to present a
criminal complaint to an investigative police official. The investigative police
have 72 hours to investigate and prepare a report for the prosecutor, who in turn


                          Country Reports on Human Rights Practices for 2016
           United States Department of State • Bureau of Democracy, Human Rights and Labor
      Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 76 of 100

                                             CUBA                                            7

has 72 hours to recommend to the appropriate court whether to open a criminal
investigation.

Within the 168-hour detention period, detainees must be informed of the basis for
the arrest and criminal investigation and have access to legal representation. Those
charged may be released on bail, placed in home detention, or held in continued
investigative detention. Once the accused has an attorney, the defense has five
days to respond to the prosecution’s charges, after which a court date usually is set.
Prosecutors may demand summary trials “in extraordinary circumstances” and in
cases involving crimes against state security.

There were reports that defendants met with their attorneys for the first time only
minutes before their trials and were not informed of the basis for their arrest within
the required 168-hour period.

Reports suggested bail was available, although typically not granted to those
arrested for political activities. Time in detention before trial counted toward time
served, if convicted.

Detainees may be interrogated at any time during detention and have no right to
request the presence of counsel during interrogation. Detainees have the right to
remain silent, but officials do not have a legal obligation to inform them of that
right.

By law investigators must complete criminal investigations within 60 days.
Prosecutors may grant investigators two 60-day extensions upon request, for a total
of 180 days of investigative time. The supervising court may waive this deadline
in “extraordinary circumstances” and upon special request by the prosecutor. In
that instance no additional legal requirement exists to complete an investigation
and file criminal charges, and authorities may detain a person without charge
indefinitely.

Arbitrary Arrest: Officials often disregarded legal procedures governing arrest,
detaining suspects longer than 168 hours without informing them of the nature of
the arrest or affording them legal counsel.

Pretrial Detention: The government held detainees for months or years in
investigative detention, in both political and nonpolitical cases. In nonpolitical
cases delays were often due to bureaucratic inefficiencies and a lack of checks on
police.

                          Country Reports on Human Rights Practices for 2016
           United States Department of State • Bureau of Democracy, Human Rights and Labor
       Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 77 of 100

                                              CUBA                                            8


Detainee’s Ability to Challenge Lawfulness of Detention before a Court:
Detainees are able to challenge in court the legal basis or arbitrary nature of their
detention, but these challenges were rarely successful, especially regarding
detentions alleged to have been politically motivated. On December 6, the mother
of graffiti artist Danilo Maldonado, known as “El Sexto,” petitioned the court for a
writ of habeas corpus after authorities detained her son on November 26; El Sexto
had painted graffiti on an exterior wall of a Havana hotel. The court denied the
petition, and his mother submitted a second petition on December 13, which
remained pending at year’s end.

e. Denial of Fair Public Trial

While the constitution recognizes the independence of the judiciary, the judiciary
is directly subordinate to the National Assembly and the CP, which may remove or
appoint judges at any time. Political considerations thoroughly dominated the
judiciary, and there was virtually no separation of powers between the judicial
system, the CP, and the Council of State.

Civilian courts exist at the municipal, provincial, and national levels. Special
tribunals convene behind closed doors for political (“counterrevolutionary”) cases
and other cases deemed “sensitive to state security.” Officials denied entry to trials
by some observers during the year. Military tribunals may also have jurisdiction
over civilians if any of the defendants are members of the military, police force, or
other law enforcement agency.

Trial Procedures

Due process rights apply equally to all citizens as well as foreigners, but courts
regularly failed to protect or observe these rights. The law presumes defendants to
be innocent until proven guilty, but authorities often ignored this, placing the
burden on defendants to prove innocence.

Defendants generally have the right to a public trial, but politically motivated trials
were at times held in secret, with authorities citing exceptions for crimes involving
“state security” or “extraordinary circumstances.” Many cases were concluded
quickly and were closed to the press. Interpretation was sometimes provided
during trials, but the government claimed that limited resources prevented
interpreters from always being available.


                           Country Reports on Human Rights Practices for 2016
            United States Department of State • Bureau of Democracy, Human Rights and Labor
       Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 78 of 100

                                              CUBA                                            9

The law requires that defendants be represented by an attorney, at public expense,
if necessary. Defendants’ attorneys may cross-examine government witnesses and
present witnesses and evidence. Only state attorneys are licensed to practice in
criminal courts.

Criteria for admitting evidence were arbitrary and discriminatory. According to
reports, prosecutors routinely introduced irrelevant or unreliable evidence to prove
intent or testimony about the revolutionary credentials of a defendant.

Defense attorneys have the right to review the investigation files of a defendant,
but not if the charges involve “crimes against the security of the state.” In these
cases defense attorneys were not allowed access until charges were filed. Many
detainees, especially political detainees, reported their attorneys had difficulties
accessing case files due to administrative obstacles.

In trials where defendants are charged with “potential dangerousness” (see section
1.d.), the state must show only that the defendant has “proclivity” for crime, so an
actual criminal act need not have occurred. Penalties may be up to four years in
prison. Authorities normally applied this provision to prostitutes, alcoholics,
young persons who refused to report to work centers; repeat offenders of laws
restricting change of domicile; and political activists who participated in public
protests.

The law recognizes the right of appeal in municipal courts but limits it in
provincial courts to cases involving lengthy prison terms or the death penalty.

Political Prisoners and Detainees

The government continued to deny holding any political prisoners but refused
access to its prisons and detention centers by international humanitarian
organizations and the United Nations.

The number of political prisoners was difficult to determine. Lack of
governmental transparency and systemic violations of due process rights
obfuscated the true nature of criminal charges, investigations, and prosecutions,
allowing government authorities to prosecute and sentence peaceful human rights
activists for criminal violations or “dangerousness.” The government used the
designation of “counterrevolutionary” for inmates deemed to be political
opposition, but it did not release those numbers. The government continued to
deny access to its prisons and detentions centers by independent monitors who

                           Country Reports on Human Rights Practices for 2016
            United States Department of State • Bureau of Democracy, Human Rights and Labor
      Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 79 of 100

                                             CUBA                                            10

could help determine the size of the political prisoner population. At least two
independent organizations estimated there were 75 to 95 political prisoners. The
government closely monitored these organizations, which often faced harassment
from state police.

On September 23, authorities arrested independent lawyer Julio Alfredo Ferrer
Tamayo during a police raid on the legal aid center Cubalex (see section 1.f.).
Although police released all other detained employees in less than 24 hours, Ferrer
remained in detention through the end of the year. According to Cubalex, Ferrer
received a suspended three-year sentence in February for allegedly falsifying
documents in relation to the attempted establishment of a civil society organization
in 2010, and police cited this earlier arrest as a reason for refusing his release.

Political prisoners reported the government held them in isolation for extended
periods. They did not receive the same protections as other prisoners or detainees.
The government also frequently denied political prisoners access to home visits,
prison classes, telephone calls, and, on occasion, family visits.

Civil Judicial Procedures and Remedies

Although it is possible to seek judicial remedies through civil courts for violations
of administrative determinations, independent legal experts noted that general
procedural and bureaucratic inefficiencies often delayed or undermined the
enforcement of administrative determinations and civil court orders. Civil courts,
like all courts in the country, lacked independence and impartiality as well as
effective procedural guarantees. No courts allowed claimants to bring lawsuits
seeking remedies for human rights violations.

f. Arbitrary or Unlawful Interference with Privacy, Family, Home, or
Correspondence

The constitution protects citizens’ privacy rights in their homes and
correspondence, and police must have a warrant signed by a prosecutor or
magistrate before entering or conducting a search. Nevertheless, there were reports
that government officials routinely and systematically monitored correspondence
and communications between citizens, tracked their movements, and entered
homes without legal authority and with impunity. Additionally, in August civil
society organizations complained that text messages containing specific words
including “democracy” and “dissident” were systematically blocked.


                          Country Reports on Human Rights Practices for 2016
           United States Department of State • Bureau of Democracy, Human Rights and Labor
      Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 80 of 100

                                             CUBA                                            11

Police searched homes and seized personal goods without legally required
documentation.

In May, and again in November, UNPACU reported major search and seizure
operations at private homes used as headquarters in Santiago de Cuba and Havana.
In both cases police confiscated printed materials, cameras, computers, printers,
flash drives, and money.

On September 23, the Center for Legal Information (Cubalex), an independent
legal aid center, reported a large search and seizure operation of its headquarters.
Police seized five computers, four laptops, multiple hard drives, USB drives, cell
phones, and more than 300 records of legal cases. Police also strip-searched
Cubalex lawyers, threatened the employees with prison time, and opened an
investigation into their alleged illicit activities.

The Ministry of Interior employed a system of informants and neighborhood
committees, known as “Committees for the Defense of the Revolution,” to monitor
government opponents and report on their activities. Agents from the ministry’s
General Directorate for State Security subjected foreign journalists, visiting foreign
officials and diplomats, academics, and businesspersons to frequent surveillance,
including electronic surveillance.

The CP is the only legally recognized political party, and the government actively
suppressed attempts to form other parties (see section 3). The government
encouraged mass political mobilization and favored citizens who actively
participated (see section 2.b.).

Family members of government employees who leave international work missions
without official permission at times faced government harassment or loss of
employment, access to education, or other public benefits.

Section 2. Respect for Civil Liberties, Including:

a. Freedom of Speech and Press

The constitution provides for freedom of speech and press only insofar as it
“conforms to the aims of socialist society.” Laws banning criticism of government
leaders and distribution of antigovernment propaganda carry penalties ranging
from three months to 15 years in prison.


                          Country Reports on Human Rights Practices for 2016
           United States Department of State • Bureau of Democracy, Human Rights and Labor
      Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 81 of 100

                                             CUBA                                            12

Freedom of Speech and Expression: The government had little tolerance for public
criticism of government officials or programs and limited public debate of issues
considered politically sensitive. State security regularly harassed the organizers of
independent fora for debates on cultural and social topics to force them to stop
discussing issues deemed controversial. Forum organizers reported assaults by
state security, video surveillance installed outside of venues, and detention of
panelists and guests on the days they were expected to appear.

Several government workers reported being fired for expressing dissenting
opinions or affiliating with independent organizations. For example, in August
local radio station journalist Jose Ramirez Pandoja was fired for publishing a
controversial speech by the deputy director of the CP’s official newspaper,
Granma, on his personal blog. The speech cited young journalists leaving
traditional media outlets due to censorship policies and low salaries.

Several university professors and researchers reported they were forced from their
positions or demoted for expressing ideas or opinions outside of government-
accepted norms.

During the year some religious groups reported greater latitude to express their
opinions during sermons and at religious gatherings, although most members of the
clergy continued to exercise self-censorship. Religious leaders in some cases
criticized the government, its policies, and even the country’s leadership without
reprisals. The Roman Catholic Church operated a cultural and educational center
in Havana that hosted debates featuring participants expressing different opinions
about the country’s future. On January 8, the government closed open-air churches
in Camaguey and Las Tunas and detained three pastors associated with the
Apostolic movement, an unregistered network of Protestant churches. The
government claimed that the pastors erected the churches without permission, but
the pastors denied that claim. One of the pastors was later charged and convicted
of violating neighborhood noise ordinances related to his Sunday sermons.

Press and Media Freedoms: The government directly owned all print and
broadcast media outlets and all widely available sources of information. News and
information programming was generally uniform across all outlets, with the
exception of broadcasts of Venezuelan government news programming. The
government also controlled nearly all publications and printing presses, and the CP
must give prior approval for printing of nearly all publications. The party censored
public screenings and performances. The government also limited the importation
of printed materials. Foreign correspondents in the country had limited access to

                          Country Reports on Human Rights Practices for 2016
           United States Department of State • Bureau of Democracy, Human Rights and Labor
      Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 82 of 100

                                             CUBA                                            13

and often were denied interviews with government officials. They also struggled
to gather facts and reliable data for stories. Despite meeting government vetting
requirements, official journalists who reported on sensitive subjects did so at
personal risk, and the government restricted the ability of official journalists to
work for unofficial media outlets in addition to their official duties. Granma
correspondent Jose Antonio Torres remained in prison at the end of the year; he
was sentenced in 2012 to 14 years’ imprisonment on charges of espionage for
articles he wrote.

Violence and Harassment: The government does not recognize independent
journalism, and independent journalists sometimes faced government harassment,
including detention and physical abuse. Most detentions involved independent
journalists who filmed arrests and harassment of #TodosMarchamos activists.
Several journalists were detained, had their equipment confiscated, and were
harassed for covering the aftermath of Hurricane Matthew. Some independent
journalists reported interrogations by state security agents for publishing articles
critical of government institutions.

Censorship or Content Restrictions: The law prohibits distribution of printed
materials considered “counterrevolutionary” or critical of the government. Foreign
newspapers or magazines were generally unavailable outside of tourist areas.
Distribution of material with political content--interpreted broadly to include the
Universal Declaration of Human Rights, foreign newspapers, and independent
information on public health--was not allowed and could result in harassment and
detention.

The government sometimes barred independent libraries from receiving materials
from abroad and seized materials donated by foreign governments, religious
organizations, and individuals. Government officials also confiscated or destroyed
cameras and phones of individuals to prevent them from distributing photographs
and videos deemed objectionable, such as those taken during arrests and
detentions. Activists reported interrogations and confiscations at the airport when
arriving from the United States. On August 1, human rights activist Ivan
Hernandez Carillo reported being detained and beaten when he arrived at the
airport in Havana after he refused to go to a small room to have his belongings
searched. On August 12, independent lawyer Laritza Diversent was briefly
questioned when she returned from testifying on freedom of expression before the
UN special rapporteur. Security officials confiscated all materials related to this
event. Independent think tank Convivencia reported nine police citations and


                          Country Reports on Human Rights Practices for 2016
           United States Department of State • Bureau of Democracy, Human Rights and Labor
      Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 83 of 100

                                             CUBA                                            14

interrogations in September and October during which state security questioned
members about their participation in international conferences.

Libel/Slander Laws: The government uses defamation of character laws to arrest
or detain individuals critical of the country’s leadership.

Internet Freedom

The government restricted or disrupted access to the internet and censored some
online content, and there were credible reports that the government monitored
without appropriate legal authority the limited e-mail and internet chat rooms and
browsing that were permitted. The government controlled all internet access,
except for limited facilities provided by a few diplomatic missions and a small but
increasing number of black market facilities.

While the International Telecommunication Union reported that 31 percent of
citizens used the internet in 2015, access often was limited to a national intranet
that offered only e-mail or highly restricted access to the World Wide Web. Other
international groups reported lower internet penetration, with approximately 5
percent of the population having access to open internet.

The government selectively granted internet access to certain areas in the city and
sectors of the population consisting mostly of government officials, established
professionals, some professors and students, journalists, and artists. Others could
access e-mail and internet services through government-sponsored “youth clubs,”
internet cafes, or Wi-Fi hot spots approved and regulated by the Ministry for
Information, Technology, and Communications. Users were required to purchase
prepaid cards and provide personal information in order to access the internet in
these centers.

During the year the government increased the number of Wi-Fi hot spots at
computer centers to more than 200 countrywide. The government also expanded
Wi-Fi hot spots in areas outside computer centers and proposed a pilot program to
install internet in the homes of a limited number of persons in Old Havana.
Authorities reviewed the browsing history of users, reviewed and censored e-mail,
employed internet search filters, and blocked access to websites considered
objectionable. Access cost approximately two convertible pesos (CUC) ($2) per
hour, still beyond the means of many citizens, whose average official income was
approximately 23 CUC ($23) per month.


                          Country Reports on Human Rights Practices for 2016
           United States Department of State • Bureau of Democracy, Human Rights and Labor
      Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 84 of 100

                                             CUBA                                            15

While the law does not set specific penalties for unauthorized internet use, it is
illegal to own a satellite dish that would provide uncensored internet access. The
government restricted the importation of wireless routers, reportedly actively
targeted private wireless access points, and confiscated equipment.

The use of encryption software and transfer of encrypted files are also illegal.
Despite poor access, harassment, and infrastructure challenges, a growing number
of citizens maintained blogs in which they posted opinions critical of the
government, with help from foreign supporters who often built and maintained the
blog sites. The government blocked local access to many of these blogs. In
addition, a small but growing number of citizens could use Twitter, Facebook,
Instagram, and other social media channels to report independently on
developments in the country, including observations critical of the government.
Like other government critics, bloggers faced government harassment, including
detention and physical abuse.

Foreigners could buy internet access cards from the national telecommunications
provider and use hotel business centers, where internet access could be purchased
only in hard currency. Access usually cost between five and 10 CUC ($5 to $10)
an hour, a rate well beyond the means of most citizens. Citizens usually could
purchase internet access at the national telecommunications provider and use hotel
business centers.

Human rights activists reported frequent government monitoring and disruption of
cell phone and landline services prior to planned events or key anniversaries
related to human rights. The government-owned telecommunications provider
ETECSA often disconnected service for human rights organizers, often just before
their detention by state security, or to disrupt planned activities.

During the 54-day hunger strike of activist Guillermo “Coco” Farinas, the
government reportedly disrupted Farinas’ telephone service and intercepted calls to
provide false information.

Academic Freedom and Cultural Events

The government restricted academic freedom and controlled the curricula at all
schools and universities, emphasizing the importance of reinforcing “revolutionary
ideology” and “discipline.” Some academics refrained from meeting with
foreigners, including diplomats, journalists, and visiting scholars, without prior
government approval and, at times, the presence of a government monitor. Those

                          Country Reports on Human Rights Practices for 2016
           United States Department of State • Bureau of Democracy, Human Rights and Labor
      Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 85 of 100

                                             CUBA                                            16

permitted to travel abroad were aware that their actions, if deemed politically
unfavorable, could negatively affect them and their relatives back home. During
the year the government allowed some religious educational centers greater space
to operate.

Outspoken artists and academics faced some harassment and criticism orchestrated
by the government. For example, in April academic Omar Everleny Perez
Villanueva was expelled from the Center for the Study of the Cuban Economy at
the University of Havana for “indiscipline” and for having “unauthorized
conversations with foreign institutions,” which included talking to foreign press
and criticizing the government’s slow pace of economic reforms.

In June art historian Yanelys Nunez Leyva was fired from a cultural magazine for
contributing to a developing online platform called the Cuban Museum of Dissent
featuring leaders in Cuban history who had rebelled against political doctrines.

Public libraries required citizens to complete a registration process before the
government granted access to books or information. Citizens could be denied
access if they could not demonstrate a need to visit a particular library. Libraries
required a letter of permission from an employer or academic institution for access
to censored, sensitive, or rare books and materials. Religious institutions
organized small libraries. Independent libraries remained illegal but continued to
exist and faced harassment and intimidation.

b. Freedom of Peaceful Assembly and Association

Freedom of Assembly

Although the constitution grants a limited right of assembly, the right is subject to
the requirement that it may not be “exercised against the existence and objectives
of the socialist state.” The law requires citizens to request authorization for
organized meetings of three or more persons, and failure to do so could carry a
penalty of up to three months in prison and a fine. The government tolerated some
gatherings, and many religious groups reported the ability to gather without
registering or facing sanctions.

Independent activists faced greater obstacles, and state security forces often
suppressed attempts to assemble, even for gatherings in private dwellings and in
small numbers. This trend was particularly pronounced in the eastern part of the
country. For example, on March 27, UNPACU reported that state security forces

                          Country Reports on Human Rights Practices for 2016
           United States Department of State • Bureau of Democracy, Human Rights and Labor
      Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 86 of 100

                                             CUBA                                            17

forcibly detained more than 150 activists in the provinces of Santiago de Cuba, Las
Tunas, and Guantanamo during a peaceful protest.

The government also continued to organize repudiation acts in the form of mobs
organized to assault and disperse those who assembled peacefully. Participants
arrived in government-owned buses or were recruited by government officials
from nearby workplaces or schools. Participants arrived and departed in shifts,
chanted revolutionary slogans, sang revolutionary songs, and verbally taunted the
targets of the protest. The targets of this harassment at times suffered physical
assault or property damage. Government security officials at the scene, often
present in overwhelming numbers, did not arrest those who physically attacked the
victims or respond to victims’ complaints and instead frequently orchestrated the
activities. Officials reportedly took direct part in physical assaults.

The government did not grant permission to independent demonstrators or approve
public meetings by human rights groups or others critical of any government
activity.

In July police began blocking private UNPACU meetings in eastern provinces. On
September 22, police detained 24 activists who were attempting to participate in a
routine UNPACU meeting. Separately, in Havana, on September 22, police
detained three labor union activists and placed five under house arrest to stop a
meeting organized by human rights activist Ivan Hernandez Carrillo. The
government also blocked meetings for independent academic and cultural
organizations. For example, on September 23, Dagoberto Valdes, founder and
director of the think tank Convivencia, suspended a course in Pinar del Rio on
civic learning after two civil society participants from Cienfuegos were barred
from entering the province.

Freedom of Association

The government routinely denied citizens freedom of association and did not
recognize independent associations. The constitution proscribes any political
organization not officially recognized. A number of independent organizations,
including opposition political parties and professional associations, operated as
NGOs without legal recognition.

Recognized churches (including the Roman Catholic humanitarian organization
Caritas), the Freemason movement, and a number of fraternal and professional
organizations were the only associations legally permitted to function outside the

                          Country Reports on Human Rights Practices for 2016
           United States Department of State • Bureau of Democracy, Human Rights and Labor
      Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 87 of 100

                                             CUBA                                            18

formal structure of the state, the CP, and government-organized groups. Religious
groups are under the supervision of the CP’s Office of Religious Affairs, which has
the authority to deny permits for religious activities and exerted pressure on church
leaders to refrain from including political topics in their sermons.

Nonreligious groups must register through the Ministry of Justice to receive
official recognition. Authorities continued to ignore applications for legal
recognition from new groups, including several new religious groups as well as
women’s rights and gay rights organizations, thereby subjecting members to
potential charges of illegal association.

The government continued to afford preferential treatment to those who took an
active part in CP activities and mass demonstrations in support of the government,
especially when awarding valued public benefits, such as admissions to higher
education, fellowships, and job opportunities.

c. Freedom of Religion

See the Department of State’s International Religious Freedom Report at
www.state.gov/religiousfreedomreport/.

d. Freedom of Movement, Internally Displaced Persons, Protection of
Refugees, and Stateless Persons

There continued to be restrictions on freedom of movement within the country,
foreign travel, and migration with the right of return. The government also
controlled internal migration from rural areas to Havana.

In-country Movement: Although the constitution allows all citizens to travel
anywhere within the country, changes of residence to Havana were restricted. The
local housing commission and provincial government authorities must authorize
any change of residence. The government may fine persons living in a location
without authorization from these bodies and send them back to their legally
authorized place of residence. There were reports that authorities limited social
services to persons who lived in Havana illegally. Police occasionally threatened
to prosecute for “dangerousness” anyone who returned to Havana after expulsion.

The law permits authorities to bar an individual from a certain area within the
country, or to restrict an individual to a certain area, for a maximum of 10 years.
Under this provision authorities may internally exile any person whose presence in

                          Country Reports on Human Rights Practices for 2016
           United States Department of State • Bureau of Democracy, Human Rights and Labor
       Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 88 of 100

                                             CUBA                                            19

a given location is determined to be “socially dangerous.” Some dissidents
reported that authorities prevented them from leaving their home provinces or
detained and returned them to their homes.

Foreign Travel: The government continued to require several classes of citizens to
obtain permission for emigrant travel, including highly specialized medical
personnel; military or security personnel; many government officials, including
academics; and some former political prisoners or well-known activists. In
December 2015 the government reimposed exit permit requirements on medical
personnel for nonimmigrant travel, reversing a 2012 law that simplified the process
by only requiring a supervisor’s permission. In March the government allowed
former political prisoners arrested during the 2003 Black Spring--and released in
2010 and 2011 on parole--one opportunity to travel outside the country for the first
time since their arrest. Government authorities barred a second attempt when two
of these activists requested permission to travel in July.

Emigration and Repatriation: Individuals seeking to migrate legally stated they
also faced police interrogation, fines, harassment, and intimidation, including
involuntary dismissal from employment. Government employees who applied to
migrate legally to the United States reportedly sometimes lost positions when their
plans became known. Some family members of former government employees
who emigrated from the island lost public benefits or were denied passports to
travel and join their family members abroad.

The law provides for imprisonment of up to three years or a fine of 500
nonconvertible pesos (CUP) ($20) for first-time “rafters” (those who attempted to
depart using clandestinely constructed vessels). The largest fine reported during
the year was 3,000 CUP ($120) for an unauthorized departure from the country.
Most persons caught attempting unauthorized departures via sea were detained
briefly. In the case of military or police defectors, or those traveling with children,
the punishment could be more severe. Prison terms were also more common for
persons attempting to flee to the United States through the Guantanamo U.S. Naval
Station.

Under the terms of the 1994 U.S.-Cuba Migration Accord, the government agreed
not to prosecute or retaliate against migrants returned from international or U.S.
waters, or from the U.S. Naval Station at Guantanamo, after attempting to emigrate
illegally if they had not committed a separate criminal offense. The government
prevented independent trips to monitor repatriated Cubans outside of Havana.


                          Country Reports on Human Rights Practices for 2016
           United States Department of State • Bureau of Democracy, Human Rights and Labor
       Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 89 of 100

                                              CUBA                                            20

Some would-be migrants alleged harassment and discrimination, such as fines,
expulsion from school, and job loss, and others reported more severe punishment.

Protection of Refugees

Access to Asylum: The constitution provides for the granting of asylum to
individuals persecuted for their ideals or actions involving a number of specified
political grounds. The government has no formal mechanism to process asylum
for foreign nationals.

Temporary Protection: On the small number of cases of persons seeking asylum,
the government worked with the Office of the UN High Commissioner for
Refugees and other humanitarian organizations to provide protection and
assistance, pending third-country resettlement. In addition, the government
allowed foreign students who feared persecution in their home countries to remain
in the country after the end of their studies, until their claims could be substantiated
or resolved.

Section 3. Freedom to Participate in the Political Process

While a voting process to choose candidates exists, citizens do not have the ability
to choose their government through the right to vote in free and fair elections or
run as candidates from outside the CP, and the government retaliated against those
who sought peaceful political change.

Elections and Political Participation

Recent Elections: Government-run bodies prescreened all candidates in the April
2015 municipal elections, and once approved by the CP, candidates ran for office
mostly uncontested. There were reports that the government altered the public
biographies of non-CP candidates who attempted to run in the elections by labeling
them as “counterrevolutionaries.”

Political Parties and Political Participation: Government-run commissions
preapproved all CP candidates for office and rejected independent candidacies
without explanation or the right of appeal. Dissident candidates reported the
government tampered with their candidate biographies and organized protests to
besmirch their names. The government routinely used propaganda campaigns in
the state-owned media to criticize its opponents.


                           Country Reports on Human Rights Practices for 2016
            United States Department of State • Bureau of Democracy, Human Rights and Labor
      Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 90 of 100

                                             CUBA                                            21

Participation of Women and Minorities: There were no official restrictions on
women or minorities, and the government actively promoted participation of both
in government. According to Granma, women constituted 30 percent of the
Council of Ministers, 39 percent of the Council of State, 49 percent of the National
Assembly, and more than half of the provincial presidents. Women remained
underrepresented in the most powerful decision-making bodies; there were no
women on the executive committee of the Council of Ministers, or in positions of
military leadership.

Section 4. Corruption and Lack of Transparency in Government

The law provides criminal penalties for corruption, and the government was highly
sensitive to corruption allegations and often conducted anticorruption crackdowns.

Corruption: The law provides for three to eight years’ imprisonment for “illegal
enrichment” by authorities or government employees. The government did not
implement the law effectively, and officials sometimes engaged in corrupt
practices with impunity. There were numerous reports of law enforcement and
other official corruption in enforcement of a myriad of economic restrictions and
government services. There were widespread reports of police corruption.
Multiple sources reported that when searching homes and vehicles, police
sometimes took the owner’s belongings or sought bribes in place of fines or
arrests.

Financial Disclosure: The law does not require appointed and elected officials to
disclose their assets.

Public Access to Information: The law provides for public access to government
information, but requests for information routinely were rejected. The government
engaged in limited public outreach activities.

Section 5. Governmental Attitude Regarding International and
Nongovernmental Investigation of Alleged Violations of Human Rights

The government did not recognize domestic human rights groups or permit them to
function legally. Several human rights organizations continued to function outside
the law, including the CCDHRN, UNPACU, the Christian Liberation Movement,
the Assembly to Promote Civil Society, and the Lawton Foundation for Human
Rights. The government subjected domestic human rights advocates to
intimidation, harassment, and periodic short-term detention.

                          Country Reports on Human Rights Practices for 2016
           United States Department of State • Bureau of Democracy, Human Rights and Labor
      Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 91 of 100

                                             CUBA                                            22


No officially recognized, independent NGOs monitored human rights. The
government refused to recognize or meet with any unauthorized NGOs that
monitored human rights. Furthermore, there were reports of explicit government
harassment of individuals who met with unauthorized NGOs.

The United Nations or Other International Bodies: The government continued to
deny international human rights organizations, the United Nations and its affiliate
organizations, and the International Committee of the Red Cross access to
prisoners and detainees.

Government Human Rights Bodies: For the first time, the Cuban government
hosted a structured bilateral dialogue in which Cuban authorities provided
substantive comments about human rights problems in the country.

Section 6. Discrimination, Societal Abuses, and Trafficking in Persons

Women

Rape and Domestic Violence: The law criminalizes rape, including spousal rape,
and the government enforced the law. Penalties for rape are at least four years’
imprisonment, with longer prison terms or death as possible penalties, depending
on the circumstances of the rape.

The law does not recognize domestic violence as a distinct category of violence but
prohibits threats and violence, including those associated with domestic violence.
Penalties for domestic violence are covered by provisions against assault and range
from fines to prison sentences of varying lengths, depending on the severity of the
offense.

To raise awareness about domestic violence, the government continued to carry out
media campaigns. Official television, radio, and print media occasionally
discussed issues pertaining to women, including domestic violence. In addition, a
few government-organized groups held conferences and worked with local
communities to improve services. The UN Children’s Fund (UNICEF) reported
that the government ran counseling centers for women and children in most
municipalities, with staff trained in assisting victims of abuse.

Sexual Harassment: The law provides penalties for sexual harassment, with
potential prison sentences of three months to five years. The government did not

                          Country Reports on Human Rights Practices for 2016
           United States Department of State • Bureau of Democracy, Human Rights and Labor
       Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 92 of 100

                                              CUBA                                            23

release any statistics on arrests, prosecutions, or convictions for offenses related to
sexual harassment during the year. Civil society groups noted sexual harassment
was underreported.

Reproductive Rights: Couples and individuals have the right to decide the number,
spacing, and timing of their children; manage their reproductive health; and have
access to the information and means to do so, free from discrimination, coercion,
and violence. Access to information on modern contraception and skilled health
attendance during pregnancy, at delivery, and in postpartum care was available, but
access to information and contraception to prevent the spread of HIV/AIDS was
limited.

Discrimination: The law accords women and men equal rights, the same legal
status, and the same responsibilities with regard to marriage/divorce, parental
duties, home maintenance, and professional careers. The law grants working
mothers preferential access to goods and services and provides for equal pay for
equal work.

Children

Birth Registration: Citizenship is normally derived by birth within the country’s
territory, and births were generally registered promptly. Those who emigrate
abroad and have children must request a Cuban passport for the child before re-
entering Cuba. Children born outside of Cuba to parents on official business are
granted Cuban citizenship.

Child Abuse: There was no apparent pattern of violence against or abuse of
children. The government operated 174 guidance centers for women and families,
charged with providing family counseling services and other assistance to
individuals harmed by intrafamilial violence.

Early and Forced Marriage: The legal minimum age of consent for marriage is 18.
Marriage for girls as young as 14 and for boys as young as 16 is permitted with
parental consent. According to UNICEF, 40 percent of women ages 20-24 were
married before age 18, and 9 percent of women ages 20-24 were married before
15. There was no available information on the government’s efforts to prevent or
mitigate early marriage.

Sexual Exploitation of Children: Prostitution is legal for those age 16 and older.
While there were numerous reports of underage prostitution, there were no reliable

                           Country Reports on Human Rights Practices for 2016
            United States Department of State • Bureau of Democracy, Human Rights and Labor
      Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 93 of 100

                                             CUBA                                            24

statistics available regarding its extent. In October 2015 the government reported
that 2,122 children were victims of sexual abuse in 2014. The minimum age of
consent is 16. There is no statutory rape law, although penalties for rape increase
as the age of the victim decreases. The law imposes seven to 15 years’
imprisonment for involving minors under 16 in pornographic acts. The
punishment may increase to 20 to 30 years or death under aggravating
circumstances. The proposal to participate in such acts is punishable with two to
five years’ imprisonment. The law does not criminalize the possession of
pornography, but it punishes the production or circulation of any kind of obscene
graphic material with three months’ to one year’s imprisonment and a fine. The
offer, provision, or sale of obscene or pornographic material to minors under 16 is
punishable with two to five years in prison. International trafficking of minors is
punishable with seven to 15 years’ imprisonment.

The government maintained centers in Havana, Santiago de Cuba, and Santa Clara
for the treatment of child sexual abuse victims. The centers employed some
modern treatment techniques, including the preparation of children to be witnesses
in criminal prosecutions.

International Child Abductions: The country is not a party to the 1980 Hague
Convention on the Civil Aspects of Child Abduction. See the Department of
States Annual Report on International Parental Child Abduction at
travel.state.gov/content/childabduction/en/elgal/compliance.html.

Anti-Semitism

There were between 1,000 and 1,500 members of the Jewish community. There
were no reports of anti-Semitic acts.

Trafficking in Persons

See the Department of State’s Trafficking in Persons Report at
www.state.gov/j/tip/rls/tiprpt/.

Persons with Disabilities

No known law prohibits discrimination against persons with disabilities in
employment, education, access to health care, or the provision of other state
services. The Ministry of Labor and Social Security is in charge of the
Employment Program for Persons with Disabilities. A ministry resolution accords

                          Country Reports on Human Rights Practices for 2016
           United States Department of State • Bureau of Democracy, Human Rights and Labor
      Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 94 of 100

                                             CUBA                                            25

persons with disabilities the right to equal employment opportunities and equal pay
for equal work. No information was available on compliance with this resolution.
The law recommends that buildings, communication facilities, air travel, and other
transportation services accommodate persons with disabilities, but these facilities
and services were rarely accessible to persons with disabilities, and information for
persons with disabilities was limited.

The Special Education Division of the Ministry of Education is responsible for the
education and training of children with disabilities. Children with disabilities
attended school; no information was available on whether there were patterns of
discriminatory abuse in educational facilities or in mental health facilities during
the year. Some religious organizations reported they were permitted to help
provide educational programs for children with disabilities.

National/Racial/Ethnic Minorities

Although the government’s declared policy favors racial integration and
inclusiveness, Afro-Cubans often suffered racial discrimination, including
disproportionate stops for identity checks and searches, and some were subject to
racial epithets while undergoing unlawful beatings at the hands of security agents
in response to political activity. Afro-Cubans also reported employment
discrimination, particularly in sought-after positions within the tourism industry
and at high levels within the government. Afro-Cubans were represented
disproportionately in neighborhoods with the worst housing conditions and were
economically disadvantaged.

Acts of Violence, Discrimination, and Other Abuses Based on Sexual
Orientation and Gender Identity

The law prohibits discrimination based on sexual orientation in employment,
housing, statelessness, or access to education or health care. Nonetheless, societal
discrimination based on sexual orientation or gender identity persisted.

Mariela Castro, President Castro’s daughter, headed the National Center for Sexual
Education and continued to be outspoken in promoting the rights of lesbian, gay,
bisexual, transgender, and intersex (LGBTI) persons. Throughout the year the
government promoted the rights of LGBTI persons, including nonviolence and
nondiscrimination in regional and international fora. In May the government
sponsored a march and an extensive program of events to commemorate the
International Day Against Homophobia and Transphobia.

                          Country Reports on Human Rights Practices for 2016
           United States Department of State • Bureau of Democracy, Human Rights and Labor
      Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 95 of 100

                                             CUBA                                            26


Several unrecognized NGOs promoted LGBTI issues and faced some government
criticism, not for their promotion of such topics, but for their independence from
official government institutions. In June several independent organizations
attempted to organize an LGBTI march in Havana to celebrate LGBTI Pride
Month. According to independent reports, authorities detained several activists to
prevent their participation in the march and reportedly asked others not to leave
their homes that day, limiting participation to fewer than five activists.

HIV and AIDS Social Stigma

There were reports that some persons with HIV/AIDS suffered job discrimination.
The government operated four prisons exclusively for inmates with HIV/AIDS;
some inmates were serving sentences for “propagating an epidemic.” Special diets
and medications for HIV patients were routinely unavailable.

Section 7. Worker Rights

a. Freedom of Association and the Right to Collective Bargaining

The law, including related regulations and statutes, severely restricts worker rights
by recognizing only the CP-controlled Workers’ Central Union of Cuba (CTC) as
the paramount trade union confederation. All trade groups must belong to the CTC
to operate legally. The law does not provide for the right to strike. The law also
does not provide for collective bargaining, instead setting up a complicated process
for reaching collective agreements. The International Labor Organization
continued to raise concerns regarding the trade union monopoly of the CTC, the
prohibition on the right to strike, and restrictions to collective bargaining and
agreements, including that government authorities and CTC officials have the final
say on all such agreements.

The government continued to prevent the formation of independent trade unions in
all sectors. The CP chose the CTC’s leaders. The CTC’s principal responsibility
is to manage government relations with the workforce. The CTC does not bargain
collectively, promote worker rights, or advocate for the right to strike. The CTC
led information dissemination regarding the government’s planned large-scale
layoffs of government workers and in defending the government’s decision to do
so.



                          Country Reports on Human Rights Practices for 2016
           United States Department of State • Bureau of Democracy, Human Rights and Labor
      Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 96 of 100

                                             CUBA                                            27

Several small, independent labor organizations operated without legal recognition,
including the National Independent Workers’ Confederation of Cuba, the National
Independent Laborer Confederation of Cuba, and the Unitarian Council of Workers
of Cuba; together they comprise the Independent Trade Union Association of
Cuba, which was created in October to replace the Coalition of Independent
Unions of Cuba. These organizations worked to advance the rights of workers by
offering an alternative to the state-sponsored CTC, and by advocating for the rights
of small business owners and employees who represent 29 percent of the country’s
labor force. The independent unions were reportedly harassed by police and
infiltrated by government agents, limiting their capacity to represent workers
effectively or work on their behalf.

The government may determine that a worker is “unfit” to work, resulting in job
loss and the denial of job opportunities. Persons were deemed unfit because of
their political beliefs, including their refusal to join the official union, and for
trying to depart the country illegally. The government also penalized professionals
who expressed interest in emigrating by limiting job opportunities or firing them.

b. Prohibition of Forced or Compulsory Labor

The law does not appear to prohibit forced labor explicitly. It prohibits unlawful
imprisonment, coercion, and extortion, with penalties ranging from fines to
imprisonment, but there was no evidence that these provisions were used to
prosecute forced labor cases. The use of minors in forced labor, drug trafficking,
prostitution, pornography, or organ trade is punishable by seven to 15 years’
incarceration.

Compulsory military service of young men was occasionally fulfilled by
assignment to an economic entity controlled by the military or by assignment to
other government services. Allegations of forced or coerced labor in foreign
medical missions persisted, although the government denied these allegations.

The government continued to use some high school students in rural areas to
harvest agricultural products (also see section 7.c.).

Also see the Department of State’s Trafficking in Persons Report at
www.state.gov/j/tip/rls/tiprpt/.

c. Prohibition of Child Labor and Minimum Age for Employment


                          Country Reports on Human Rights Practices for 2016
           United States Department of State • Bureau of Democracy, Human Rights and Labor
       Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 97 of 100

                                              CUBA                                            28

The legal minimum working age is 17, although the law permits the employment
of children ages 15 and 16 to obtain training or fill labor shortages with parental
permission and a special authorization from the municipal labor director. The law
does not permit children ages 15 and 16 to work more than seven hours per day or
40 hours per week or on holidays. Children ages 15 to 18 cannot work in specified
hazardous occupations, such as mining, or at night.

There were no known government programs to prevent child labor or remove
children from such labor. Antitruancy programs, however, aimed to keep children
in school. Inspections and penalties appeared adequate to enforce the law, as
inspections for child labor were included in all other regular labor inspections. The
government reported more than 700 such inspections of state-run and private-
sector enterprises during 2015. The government penalizes unlawful child labor
with fines and suspension of work permits. There were no credible reports that
children under the age of 17 worked in significant numbers.

The government used some high school students in rural areas to harvest
agricultural products for government cooperatives during peak harvest time.
Student participants were not paid but received school credit and favorable
recommendations towards university admission. Failure to participate or obtain an
excused absence reportedly could result in unfavorable grades or university
recommendations, although students were reportedly able to participate in other
activities (instead of the harvest) to support their application for university
admission. There were no reports of abusive or dangerous working conditions.

d. Discrimination with Respect to Employment and Occupation

The law prohibits workplace discrimination based on skin color, gender, religious
belief, sexual orientation, nationality, “or any other distinction harmful to human
dignity,” but it does not explicitly protect political opinion, social origin, disability,
age, language, gender identity, or HIV-positive status or other communicable
diseases. No information was available on government enforcement of these
provisions during the year.

Discrimination in employment and occupation occurred with respect to persons
with HIV and members of the Afro-Cuban population. Leaders within the Afro-
Cuban community noted that some Afro-Cubans could not get jobs in sectors such
as tourism and hospitality because they were “too dark.” Afro-Cuban leaders
explained that fairer-skinned citizens filled jobs in sectors that deal with tourists,
and these jobs were often among the best-paying positions available. Afro-Cubans

                           Country Reports on Human Rights Practices for 2016
            United States Department of State • Bureau of Democracy, Human Rights and Labor
      Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 98 of 100

                                             CUBA                                            29

more frequently obtained lower-paying jobs, including cleaning and garbage
disposal, which prevented them from interacting with tourists, a major source of
hard currency.

There were no statistics stating whether the government effectively enforced
applicable laws.

e. Acceptable Conditions of Work

The monthly minimum wage was fixed at 225 CUP ($9). The minimum wage
requirement does not apply to the non-state sector, including the self-employed.
The government supplemented the minimum wage with free education, subsidized
medical care (daily wages are reduced by 40 percent after the third day of a
hospital stay), housing, and some food. Even with subsidies, the government
acknowledged that the average wage of 600 CUP ($24) per month did not provide
a reasonable standard of living.

The standard workweek is 44 hours, with shorter workweeks in hazardous
occupations, such as mining. The law provides workers with a weekly minimum
24-hour rest period and 24 days of paid annual holidays. These standards apply to
state workers as well as to the non-state sector, but not to the self-employed. The
law does not provide for premium pay for overtime or prohibit obligatory
overtime, but it generally caps the number of overtime hours at 12 hours per week,
or 160 per year. The law provides little grounds for a worker to refuse to work
overtime. Refusal to work overtime can result in a notation in the employee’s
official work history that could imperil subsequent requests for vacation time. The
Ministry of Labor has the authority to establish different overtime caps as needed.
Compensation for overtime is paid in cash at the regular hourly rate or in
additional rest time, particularly for workers directly linked to production or
services, and it does not apply to management. Workers complained that overtime
compensation was either not paid or not paid in a timely manner.

The government set workplace safety standards and received technical assistance
from the International Labor Organization to implement them. The Ministry of
Labor enforced the minimum wage and hours-of-work standards through offices at
the national, provincial, and municipal levels, but the government lacked
mechanisms to adequately enforce occupational safety and health standards. There
was no information available about the number of labor inspectors. Reports from
recent years suggested there were very few inspectors and that health and safety
standards frequently were ignored or subject to corrupt practices.

                          Country Reports on Human Rights Practices for 2016
           United States Department of State • Bureau of Democracy, Human Rights and Labor
      Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 99 of 100

                                             CUBA                                            30


According to government statistics, 518,479 workers were self-employed during
the year, an increase of 5 percent from 2015; the total workforce in the private
sector increased from approximately 25 percent to 29 percent. Self-employed and
private-sector workers obtained licenses by applying to the Ministry of Labor and
were subject to inspection by the government. The government maintained a list
of 201 trades that may be plied privately and allowed the self-employed to hire
labor. Despite criminal penalties for doing so, a significant number of workers
participated in the informal economy, including individuals who actively traded on
the black market and those performing professional activities not officially
permitted by the government. There were no reliable reports or statistics about the
informal economy.

Foreign companies operated in a limited number of sectors, such as hotels, tourism,
and mining. Such companies operated on the basis of a joint venture in which the
government contracted and paid company workers in pesos an amount that was a
small fraction of what the company remitted to the state for labor costs. Most
formal employment took place only through government employment agencies.
Employers, including international businesses and organizations, were generally
prohibited from contracting or paying workers directly, although many reportedly
made supplemental payments under the table. The Ministry of Labor enforces
labor laws on any business, organization, or foreign governmental agency based in
the country, including wholly owned foreign companies operating in the country,
joint-stock companies involving foreign investors operating in the country, the
United Nations, international NGOs, and embassies. Cuban workers employed by
these entities are subject to a number of labor regulations common to most state
and non-state workers, together with some regulations specific for these kinds of
entities. Government bodies, including the tax collecting agency, the Ministry of
Finance and Prices, enforced regulations. There were no reports about protections
for migrant workers’ rights.

Past reports from an independent union cited some violations of health and safety
standards at worksites throughout the country, including inadequate and poorly
maintained equipment and protective gear. Official government reports cited
3,432 workplace accidents in 2015 (a reduction of 357 compared with 2014) and
70 workplace deaths (the same as 2014). The CTC provided limited information to
workers about their rights and at times did not respond to or assist workers who
complained about hazardous workplace conditions. It was generally understood
that workers could not remove themselves from dangerous situations without


                          Country Reports on Human Rights Practices for 2016
           United States Department of State • Bureau of Democracy, Human Rights and Labor
      Case 1:20-cv-00928-JEB Document 50 Filed 05/12/20 Page 100 of 100

                                             CUBA                                            31

jeopardizing their employment, and authorities did not effectively protect workers
facing this dilemma.




                          Country Reports on Human Rights Practices for 2016
           United States Department of State • Bureau of Democracy, Human Rights and Labor
